 QUALITY HOUSE OF GRAPHICS 497Quality House of Graphics, Inc. and Local One-L, Graphic Communications International Union.  Cases 29ŒCAŒ21820, 29ŒCAŒ21963, and 29ŒCAŒ22041  September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE   AND WALSH On July 22, 1999, Administrative Law Judge Jesse Kleiman issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief and an answer-ing brief to the Respondent™s exceptions.  The Charging Party filed an exception and supporting brief, a brief in opposition to the Respondent™s exceptions, and a reply to the Respondent™s answering brief.  The Respondent filed exceptions and a supporting brief, answering briefs to the General Counsel™s and the Charging Party™s exceptions, and reply briefs to the General Counsel™s and the Charging Party™s answering briefs.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions3 and to adopt his recommended Order as modified.4                                                                                                                                                         1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge inadvertently described the Respondent™s contribution to the Supplemental Disability and Retirement Fund (SRDF) as 7 percent of employee wages, remitted to the International.  The Respondent™s contribution was actually 7 percent of scale, remitted to the SRDF.  We correct these inadvertent errors. 3 We read the Respondent™s Inter-Local Pension Fund proposals as requiring that all unit employees have the option, under the contract, of contributing or not contributing to the Fund, irrespective of whether they were full union members or financial core members.  We note that the Respondent made no contributions to the Fund.  We also note that participation in the Fund was a condition of full union membership.   Therefore, Respondent™s proposal related to a permissive internal union matter.  The Respondent™s insistence to impasse on the matter violated Sec. 8(a)(5). In adopting the judge™s conclusion that the Respondent did not vio-late Sec. 8(a)(5) by discontinuing dues checkoffs following expiration of the contracts, we additionally rely on Hacienda Resort Hotel & Casino, 331 NLRB 665 (2000). Contrary to our dissenting colleague, however, we do not find that the Respondent™s obligation to check off employee contributions to the Inter-Local Pension Fund ceased at contract expiration.  It is well set-tled that most terms and conditions of employment continue after con-tract expiration.  Such continuing terms and conditions include matters of administrative convenience such as checkoff agreements for em-ployee savings or charitable contributions (which, like the Inter-Local Fund, are not themselves mandatory subjects of bargaining).  The fact that the Board has crafted a limited exception to this principle for the checkoff of union dues (whether or not tied to a contractual union-security agreement) does not, in our view, warrant a contrary result. In its exceptions, the Respondent contends, inter alia, that the judge erred in failing to determine that its check-off and remittance of employee contributions to the Inter-local Pension Fund violated Section 302 of the Labor Management Reporting and Disclosure Act (LMRDA of 1959).  Specifically, the Respondent contends that its re-mittance of employee contributions to the fund violated Section 302 because the fund fails to satisfy the joint ad-ministration, arbitration, and other protective provisions of Section 302(c)(5)(B).  Therefore, the Respondent argues, the Board cannot order it to remit employee contributions to the fund.  Section 302 makes it unlawful for an employer to pay, lend, or deliver, or agree to pay, lend, or deliver, any money or other thing of value to any representative of his employees.  Section 302(b) also makes it unlawful for any person to request or accept such a payment.  Section 302(c)(5)(B) excepts from these prohibitions payments by an employer to a trust fund established by any representa-tive of his employees for the benefit of the employees, provided that ﬁthe detailed basis on which such payments are to be made is specified in a written agreement with the employer and the employees and employers are equally represented in the administration of such fund, together with such neutral persons as the representatives of the em-ployers and the representative of the employees may agree upon,ﬂ 29 U.S.C. § 186(a)Œ186(c)(5)(B) (1988).  Author-ity to restrain violations of Section 302 is vested in the United States district courts by Section 302(d) and (e). While the Board is not charged by the statute with re-sponsibility for enforcing Section 302, the Board has held that it is appropriate to consider the applicability of Sec-tion 302 as a possible defense to unfair labor practice alle-gations, in order to avoid placing a party in the position of being required to comply with two conflicting statutory mandates.  BASF Wyandotte Corp., 274 NLRB 978 (1985), enfd. 798 F.2d 849 (5th Cir. 1986).  In the present case, however, it is not necessary to determine whether the Respondent™s checkoff and remittance of employee con-tributions to the Inter-Local Pension Fund violated Section 302, because even if it did, we would still find that the  4 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). We further amend the recommended Order and notice by inserting unit descriptions where appropriate.  We also add an inadver-tently omitted paragraph to the notice requiring the Respondent to rescind its retaliatory and regressive bargaining proposal.    336 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498Respondent™s unilateral discontinuation of the checkoff 
violated Section 8(a)(5) of the Act.
5   The judge found, and we agree, that contract negotia-
tions were not at impasse when the Respondent discontin-

ued the Inter-Local Pension Fund checkoff.  The Respon-
dent therefore could not lawfully discontinue the checkoff 
without the Union™s assent, unless the Union waived its 

right to bargaining or there 
were extraordinary circum-
stances compelling prompt action.  
Winn-Dixie Stores
, 243 NLRB 972, 974 fn. 9 (1979); 
Bottom Line Enterprises
, 302 NLRB 373 (1991), enfd. sub nom. 
Master Window 
Cleaning, Inc. v. NLRB,
 15 F.3d 1087 (9th Cir. 1994).  
The Respondent does not contend that the Union waived 
its right to bargain over the Inter-Local Pension Fund 
checkoff.  Therefore, the Respondent would not be justi-

fied in discontinuing the 
checkoff without reaching agreement or impasse on the 
collective-bargaining agree-ment as a whole unless the alleged conflict with Section 

302 constituted an extraordin
ary circumstance.  In 
RBE 
Electronics
, 320 NLRB 80 (1995), the Board explained 
that there are two categorie
s of exigencies, which may 
alter an employer™s bargaining
 obligation.  The first cate-
gory consists of extenuating circumstances so compelling 
that no bargaining is required.   
 This category is limited to 
ﬁextraordinary events which 
are an unforeseen occurrence,ﬂ and ﬁrequire the company 
to take immediate action.ﬂ  
RBE, 320 NLRB at 81.  In 
general, the necessity to alter terms and conditions of em-
ployment to meet the requirements of other Federal stat-
utes does not fall within the category of exigencies, which 
excuse bargaining altogether. 
 As stated by the Board in 
Foodway
, 234 NLRB 72, 77 (1978):  
 [T]he salient principle applicable to the instant inquiry 

is that the Union was entitled to an opportunity to ne-
gotiate concerning the matter and not to be confronted 
in fact or in substance with a fait accompli. . . . [T]he 
Act is the legislative scheme which, in final analysis, 

prescribes Respondent's bargaining obligation.  While 
the mandate and requirements of other Federal stat-
utes may serve to limit the area of discretion which a 
party may exercise in fulfilling [its] bargaining 
obligation, [its] obligation to enter into the bargaining 
process in good faith is not thereby minimized or ob-

viated [citations omitted]. 
 Moreover, the Respondent has not demonstrated that the 
alleged conflict with Section 302 was an unforeseen oc-
                                                          
                                                           
5 Unlike our dissenting colleague, 
we do not conclude that the 
checkoff and remittance of employee 
contributions to the Fund violates 
Sec. 302.  Instead, as noted below, 
we leave that issue to the compli-
ance stage of this proceeding, as we find it unnecessary to resolve it at 
this time.  
currence or that it required the company to take immediate 
action.  The record does not indicate when the Respondent 
first learned of the potential conflict with Section 302.  
However, it had acquiesced in the checkoff arrangement 
for many years.  Under these circumstances, we do not 
find that the alleged conflict
 with Section 302 constituted 
an extraordinary even
t so compelling that unilateral action 
was justified. 
The second category of exigency identified in 
RBE con-sists of circumstances that ar
e ﬁnot sufficiently compelling 
to excuse bargaining altogether,ﬂ but that ﬁrequire prompt 
actionﬂ and ﬁcannot awaitﬂ final agreement or impasse on 
the collective-bargaining ag
reement as a whole.  
RBE, 320 NLRB at 81Œ82.  When an employer is confronted with an 
exigency of this type, the employer™s duty is to ﬁprovide 

the union with adequate notice and an opportunity to bar-
gain,ﬂ and to bargain to impasse over the particular pro-
posal at issue. Id. at 82. 
We find it unnecessary to determine whether the facts of 
this case fall within the second category.  If the Respon-

dent was facing such an exig
ency, it was obligated to bar-
gain in good faith with the Union by informing and dis-
cussing with the Union the alleged legal mandates with 
which the Respondent felt constrained to comply, provid-
ing an opportunity to bargain over the proposed change 
and bargaining to impasse.
6  In the present case, the Re-
spondent failed to provide appropriate notice or opportu-
nity to bargain prior to discontinuing the Inter-Local Pen-
sion Fund checkoff. At no time during the negotiations did 
the Respondent notify the Union of its intention to discon-

tinue the checkoff or of its view that the checkoff was pro-
scribed under Section 302.  In fact, throughout bargaining, 
the Respondent proposed continuing the checkoff, but 
making participation in the fund a voluntary aspect of full 
union membership. 
Accordingly, we find that even if the Respondent was 
facing an exigency of the second type identified in 
RBE, it  6 We reject any contention that 
the discontinuation of the checkoff 
was not susceptible to collective ba
rgaining if, as alleged, it was man-
dated by Sec. 302.  In such circumstances, notice of the proposed 
change facilitates open discussion an
d gives the union notice of exactly 
what might be lost and 
an opportunity to defend 
the legality of the term 
and condition of employment at issue.
  Further, dialogue at the bargain-ing table could well lead to a mutually agreed-upon modification of the 

term and condition of employment at 
issue, which is entirely consistent 
with the law.  Or, upon close bargaining table scrutiny, the parties 
might agree that discontinuation of the practice is mandated.  Even if 
the parties agree that discontinuation of the practice is mandated, how-
ever, the employer would still be ob
ligated to bargain over the effects 
of the change on other terms and c
onditions of employment.  Another 
possibility is that of deadlock or 
impasse on the particular proposal at 
issue.  In such circumstances, the 
employer would be free to unilater-
ally discontinue the practice if confr
onted with an exigency of the sec-
ond type identified in 
RBE
.  QUALITY HOUSE OF GRAPHICS 499violated Section 8(a)(5) by discontinuing the checkoff 
because it failed to provide the Union with the required notice and opportunity to bargain.  However, in order to 
avoid the predicament discussed by the Board in 
BASF 
Wyandotte
, supra, in which compliance with an Order of 
the Board results in a violation of Section 302, the Re-
spondent will be given the chance to prove at compliance 

that resuming the checkoff would violate Section 302. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
below and orders that the Respondent, Quality House of 
Graphics, Inc., Long Island City, New York, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Substitute the following for paragraph 2(a). 
ﬁ(a) On request, bargain with
 the Union as the exclusive 
representative of the Respondent™s employees in the 

Photo-Engraver and Photo-Industrial units, as set forth 
below, without insisting to impasse unlawfully over con-
tributions to the Inter-Local Pension Fund, a non-

mandatory subject of bargaining, over the Union™s objec-
tions, and as a condition of reaching agreement on succes-
sor collective-bargaining agreements, and, if understand-
ings are reached, embody such agreements in signed con-
tracts: 
 Photo-Engravers unit [set forth in Article 3, Section 1 
of the Photo-Engravers Agreement]:  All employees 
(including foremen) engaged to do the work which 
comes under the jurisdiction of the Graphic Commu-
nications International Union, shall without limitation, 
be covered by the terms of this contract; all work, 
processes, operations and products directly or indi-

rectly in whole or in part incident to, associated with 
or related to Lithography, Offset (including dry or 
wet), Photo-engraving, Intaglio, Gravure, including 
without limitation any technological or other change, 
evolution of or substitution for any work, process, op-
eration or product now or hereinafter utilized in any 

of the methods or for any of the purposes described 
above. Photo-Industrial unit [set fo
rth in Article 4, Section 
4.1 of the Photo-Industrial Agreement]:  All employ-

ees, excluding salesmen, journeymen, and appren-
tices.  2. Substitute the following for paragraph 2(b): 
ﬁ(b) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at
 a reasonable place desig-nated by the Board or its agents
, all payroll records, social 
security payment records, 
timecards, personnel records 

and reports, and all other records, including an electronic 
copy of such records if stored in electronic form, necessary 
to analyze the amount of backpay due under the terms of 
this Order.ﬂ 
3. Substitute the attached notice for that of the adminis-
trative law judge. 
 CHAIRMAN HURTGEN, dissenting in part. 
I agree that there was not 
a good-faith impasse.  There-
fore, with two exceptions as noted below, the Respondent 

was not privileged to implement the unilateral changes. 
As to the first exception, I ag
ree with my colleagues that 
Respondent lawfully made the change of stopping the 

checkoff of union dues. 
With respect to the second exception (and this is the 
crux of my partial dissent), I conclude that Respondent 

could also lawfully stop the checkoff of employee contri-
butions to the union pension fund. 
In the first place, as discussed by my colleagues, the 
checkoff payment of these moneys is unlawful under Sec-
tion 302, and it is not protected under Section 302(c)(4) or 
(5). That is, the moneys are not union dues, and the mon-
eys are not paid into a bipartite trust fund. 
My colleagues argue that the employer has made these 
payments in the past and that there was no compelling 
reason to unilaterally discontin
ue the payments.  However, 
an unlawful subject is not a mandatory subject.  And, past 
practice (and even contractual obligation) cannot convert a 

nonmandatory subject into a mandatory one.
1  Thus, Re-spondent™s discontinuance of the past practice was not a 

violation of Section 8(a)(5).
2 Further, assuming arguendo that the checkoff payments 
were not unlawful under Section 302, there would still be 

no violation of Section 8(a)(5).  That is, even if the pay-
ments are lawful, the fund itself is a nonmandatory sub-
ject.  It is a wholly union fund (there are no employer con-

tributions), and thus it is not a term or condition of em-
ployment.  Having said that, it may well be that a checkoff 
(payroll deduction) of employee contributions to the fund 
may well be a mandatory subject.  The subject matter of 
checkoff concerns deductions from the paychecks of em-
ployees.  There is at least a reasonable argument that such 

ﬁpaycheckﬂ matters are a mandatory subject.  Thus, for 
example, if an employee wishes to have money deducted 
and paid to a charity, or deposited into the employee™s 
checking account, it is at least reasonable to conclude that 
the union can require the employer to bargain about this 
matter. 
                                                          
 1 Pittsburgh Plate Glass Co. v. NLRB
, 313 U.S. 146 (1941). 
2 Respondent may well have been obligated to bargain about a law-
ful replacement for the unlawful plan.  However, there is no evidence 
that the Union sought such bargaining
.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500However, some mandatory subjects do not survive the 
expiration of the contract.  I
ndeed, in the instant case, my 
colleagues agree that the obligation to checkoff union dues 
expired on the expiration of the contract.
3  Although it 
may be that the original basis for this principle was the 
relationship between checkoff of union dues and union 
security, the principle has been applied in a case without 
such a relationship, i.e., without a union-security clause.  
Tampa Sheet Metal
, 288 NLRB 322, 326 fn. 15 (1988). 
In light of 
Tampa Sheet Metal
, it would be anomalous to 
hold that payroll deduction for voluntary union dues does 

not 
survive the expiration of a contract, while payroll de-
ductions for other internal union matters 
does survive the 
expiration of the contract. 
Accordingly, I conclude that the Respondent™s obliga-
tion to deduct payments to the Union™s fund involved 
herein expired with the contract. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice.
  Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT insist to impasse unlawfully over con-
tributions to the Inter-Local Pension Fund, a nonmanda-
tory subject of bargaining, over the Union™s objection, and 
as a condition to reaching agreement on successor collec-
tive-bargaining contracts.  
WE WILL NOT unilaterally implement the terms and 
conditions of employment of our final offer without hav-

ing reached a lawful impass
e and bargaining in good faith 
with the Union. 
WE WILL NOT make retaliatory and regressive bar-
gaining proposals. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you in Section 7 of the Act. 
WE WILL, on request of the Union, bargain collectively 
with the Union in good faith as the exclusive representa-
                                                          
 3 Bethlehem Steel, 136 NLRB 1500 (1962). 
tive of our employees in the Photo-Engravers and Photo-

Industrial units, as set forth below, without insisting to 
impasse unlawfully over contributions to the Inter-Local 
Pension Fund, a nonmandatory subject of bargaining, over 
the Union™s objections, and 
as a condition for reaching 
agreement on successor collective-bargaining agreements, 

and if understandings are reached, embody such under-

standings in signed contracts: 
 Photo-Engravers unit [set fo
rth in Article 3, Section 
1 of the Photo-Engravers Agreement]:  All employ-

ees (including foremen) engaged to do the work 
which comes under the jurisdiction of the Graphic 
Communications International Union, shall without 
limitation, be covered by the terms of this contract; 
all work, processes, operations and products directly 
or indirectly in whole or in part incident to, associ-
ated with or related to Lithography, Offset (includ-
ing dry or wet), Photo-engraving, Intaglio, Gravure, 
including without limitation any technological or 
other change, evolution of or substitution for any 
work, process, operation or product now or hereinaf-
ter utilized in any of the methods or for any of the 
purposes described above. 
Photo-Industrial unit [set forth in Article 4, Section 
4.1 of the Photo-Industri
al Agreement]:  All em-
ployees, excluding salesm
en, journeymen, and ap-
prentices. 
 WE WILL, on request by the Union, revoke giving 
force and effect to any unilateral changes in the terms 

and conditions of employment instituted in our final of-
fer.  
WE WILL, in the event of such revocation, make our 
employees whole for any loss of earnings and benefits 
they may have suffered as a result of such changes, with 
interest, less interim earnings. 
WE WILL rescind our regressive and retaliatory bar-
gaining proposal included in our letter of May 8, 1998. 
 QUALITY HOUSE OF GRAPHICS, INC. 
Stephanie La Tour, Esq., 
for the General Counsel.
 Allen B. Roberts, Esq. 
and Gregory B. Reilly,
 Esq. (Roberts & 
Finger), for the Respondent. Thomas M. Kennedy, Esq. and
 Ira Cure, Esq. (Kennedy, 
Schwartz & Cure), 
for the Union.
 DECISION STATEMENT OF THE CASE 
JESSE KLEIMAN, Administrative Law Judge.  On the basis 
of charges in Cases 29ŒCAŒ21820, 29ŒCAŒ21963, and 29Œ
CAŒ22041, filed by Local One-
L, Graphic Communications International Union (the Union or the Charging Party), on 
March 11, April 29, and May 26, 1998, respectively, against 
Quality House of Graphics, Inc.
 (the Respondent), a second 
 QUALITY HOUSE OF GRAPHICS 501consolidated amended complain
t and notice of hearing was 
issued on July 29, 1998, alleging that the Respondent has been 
failing and refusing to bargain collectively with the Union as 
the representative of the Respon
dent™s employees in violation 
of Section 8(a)(1) and (5) of the National Labor Relations Act 
(the Act).  By answer timely f
iled, the Respondent denied the 
material allegations in the second consolidated amended com-plaint, and raised various defenses. 
A hearing was held before me in Brooklyn, New York, from 
November 16 to 18, 1998.  Subsequent to the closing of the 
hearing the General Counsel, th
e Charging Party, and the Re-
spondent filed briefs.  In her brief counsel for the General 
Counsel moves for amendments to the transcript involving 
mostly spelling and 
other seemingly inadvertent mistakes in 

wording, none of which appears to alter the record evidence in 
any meaningful way.  I therefore grant the motion since there 
also seems to be no opposition thereto from the other parties. 
On the entire record and the briefs of the parties and on my 
observation of the witnesses, I make the following 
FINDINGS OF FACT 
I. THE BUSINESS OF THE RESPONDENT 
The Respondent, a New York corporation, with its principal 
office and place of business located at 47Œ47 Van Dam Street, Long Island City, New York (Long 
Island City facility), is 
engaged in the prepress preparation and production of printed 
materials.  During the past year
, the Respondent, in the course and conduct of its business operation, purchased and received 

at its Long Island City facility printing supplies and other prod-
ucts, goods, and materials valued
 in excess of $50,000 directly 
from points outside the State of New York.  The second 
amended complaint alleges and I 
find that the Respondent is 
now, and has been at all material times, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. THE LABOR ORGANIZATION INVOLVED 
The second consolidated ame
nded complaint alleges, the 
evidence in the record establishes and I find that the Union at 
all material times, has been a labor organization within the 
meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
The second consolidated amende
d complaint alleges that the 
Respondent failed and refused to bargain in good faith with the 
collective-bargaining representative of its employees, in viola-

tion of Section 8(a)(1) and (5) of the Act: by insisting to im-
passe on a nonmandatory subject of bargaining as a condition 
precedent to reaching final agreement on a successor collective-
bargaining agreement; by unilaterally implementing its final 

offer notwithstanding that it could 
not lawfully insist to impasse 
over the nonmandatory subject of
 bargaining; by unilaterally 
ceasing to deduct and remit employees™ dues payments to the 
Union without affording the Union an opportunity to bargain 
concerning the cessation of dues checkoff; and after being in-
formed by Region 29 that it intended to issue a complaint, mak-
ing regressive and retaliat
ory bargaining proposals. 
A. The Evidence 
Background For many years, Local 1-P, Graphic Communications Inter-
national Union (Local 1-P) had been recognized by the Re-
spondent as the exclusive collec
tive-bargaining representative 
of its employees, with such r
ecognition embodied in successive 
collective-bargaining agreements the most recent of which was 
effective by their terms for a period from February 1, 1995, to 
January 31, 1998.  These agreements, the Photo-Engravers 
Agreement and the Photo-Industria
l Agreement, both contain a 
provision for a 30-day renewal after January 31, 1998, pending 

further negotiations.  In or about October 1997, Local 1-P and 

Local One-L merged whereupon the employees were then rep-
resented by Local One-L, GCIU the Charging Party. 
Both the Photo-Engravers and Photo-Industrial agreements 
contained union-security clause
s requiring employees to be-
come ﬁmembersﬂ or ﬁmembers in good standing.ﬂ
1 The Photo-Industrial agreement also incl
udes a dues-checkoff provision 
requiring the Respondent to deduct payments from the em-
ployee™s wages (when properly authorized) and to remit these 
payments to the Union.  Robert Mitchell, vice president of the 
Union, testified that the partie
s have a separate dues-checkoff 
agreement for the Photo-Engravers™ unit. 
The units appropriate for the purposes of collective bargain-
ing as set forth in these agreements are as follows: 
Article 3, section 1 of the Photo-Engravers™ Agreement pro-
vides:  Section 1.  All employees (including foremen) engaged 
to do the work which comes under the jurisdiction of the 
Graphic Communications International Union, shall with-
out limitation, be covered by the terms of this contract; all 
work, processes, operations and products directly or indi-
rectly in whole or in part, incident to, associated with or 

related to Lithography, Offs
et (including dry or wet), 
Photo-engraving, Intaglio, 
Gravure, including without 
limitation any technological or other change, evolution of 
or substitution for any work, process, operation or product 
                                                          
 1 It is well established that the only ﬁmembershipﬂ a contract may 
require as a condition of employment
 is so-called ﬁfinancial coreﬂ 
membership, limited to the payment 
of periodic dues and initiation fees, 
NLRB v. General Motors Corp.,
 373 U.S. 734 (1963), as opposed to 
full union membership.  The 
Beck case further established that unions 
may require agency-fee payers to pa
y only such representational costs 
as collective bargaining and contract administration.  
Communications 
Workers v. Beck, 
487 U.S. 735 (1988).  The United States Supreme 
Court has recently confirmed the faci
al validity of contract language requiring union ﬁmembershipﬂ as a condition of employment, holding 

that a union does not breach its duty of
 fair representation by negotiat-
ing a contract with ﬁmembershipﬂ
 language without also expressly 
explaining, in the contract, the lim
ited meaning of such ﬁmembershipﬂ 
under the 
General Motors 
and
 Beck cases.  Marquez v. Screen Actors 
Guild, 525 U.S. 33 (1998).  Thus, the union-security language in the 
two contracts involved is facially
 valid.  Furthermore, although the 
Union™s security practices are not an issue in this case, it should be 

noted that GCIU gives agency-fee payers annual notice of their rights 
under 
Beck.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502now or hereinafter utilized in any of the methods or for 
any of the purposes described above.
2   Article 4, section 4.1 of the 
Photo-Industrial Agreement in-
cludes:  All employees, excluding sale
smen, journeymen and ap-
prentices.
3  Depending on their respective bargaining unit, the Respon-
dent™s employees are covered by three pension plans.  The 
Supplemental Disability and 
Retirement Fund (SRDF), the 
New York Commercial Photo-Engraver™s Employer and Em-
ployee Retirement Fund (E&E), 
and the Inter-Local Pension 
Fund.  The SRDF requires the 
Respondent to contribute 7 per-
cent of the employees wages to the Graphic Communications 

International Union, AFLŒCIO (GCIU), under both the Photo-
Engraver and Photo-Industrial contracts.  The E&E requires the 
Respondent to contribute $17 per week to this fund on behalf of employees in the Photo-Engrav
ers unit only and did not apply 
to employees in the Photo-Indus
trial unit.  The SRDF and the 
E&E Funds are employer-funded, ﬁj
ointly trustedﬂ trust funds.  
They have an equal number of trustees from the Union and 
employers within the industry, 
and are governed by collective-
bargaining agreements and various trust documents. 
The Inter-Local Pension Fund is
 distinct from the other two 
pension funds.  Employers do not make any contributions to the 

Inter-Local fund.  Rather, it is 
union members who contribute 
to this fund, as a condition of their union membership as re-
quired by the Union™s bylaws.  The Inter-Local trust fund does 
not have any employer-trustees, 
but consists only of union trus-tees from various GCIU locals.  Moreover, unlike the two other 
pension funds described above, th
e Inter-Local fund is not a so-
called Taft-Hartley fund.  Additi
onally, the Inter-Local fund is 
not governed by any collective-
bargaining agreements but is 
governed by the Union™s constitution, bylaws, a trust indenture, 
and such Federal laws as ERISA and Section 501(c)(18) of the 
Internal Revenue Code.  The 
amount that members must con-tribute to the Inter-Local fund is determined by the members 
themselves, under the Union™s internal procedures,
4 and not by 
                                                          
                                                           
2 The Photo-Engraver employees (c
raft classifications) perform the 
actual color separation, the press wo
rk, and operations pertaining to the 
production of the work product.  ﬁ[A]t the time of the impasse . . . 
[there were] approximately 85 employees in this unit (Unit A).ﬂ 
3 The Photo-Industrial employees (support unit), log in and catalog 
work, perform work other than crafts production and are also ﬁshipping 
and maintenance people.ﬂ  At the time of the ﬁimpasseﬂ there were 
approximately 50 employees in this unit. 
4 Specifically, Robert Mitchell, vice president of Local One-L, testi-
fied that each local or unit determin
es its own contribution rate.  The 
Trust Indenture specifies a minimum of at least $2.50 per week, but 

members of a participating local may vote to increase their unit™s con-
tribution rate and Trust Indenture.  Once the rate has been chosen by 
members in the local or other subgroup, all members in that group are 
required to pay the same rate; i
ndividual members cannot choose to 
contribute more or less than the offi
cially determined rate.  In early 
1998, members of Local One-L voted to amend the Local™s bylaws by 

increasing their contributions rate 
to 6 percent of gross wages; how-
ever, units that previously belonged
 to Local One-P before the union 
mergerŠsuch as members at Qualit
yŠwere expressly exempted from 
that increase. any collective bargaining with employers. Union members who 
work at Quality House of Graphics
 in the Photo-Engravers™ unit 
pay $2.50 per week to the Inter-Local fund.  Union members 

who work at Quality in the Phot
o-Industrial unit pay 2 percent 
of gross wages to the Inter-Local fund.  These contribution 
rates were established under internal union procedures, specifi-
cally by a vote of members of the former Local One-P, and not 
established through collective ba
rgaining with the Respondent.  
In fact, members™ specific contribution rates to the Inter-Local 

fund are not even mentioned in the 1995Œ1998 collective-
bargaining agreements.
5  Essentially, the Respondent has had 
no involvement whatsoever in the Inter-Local fund, except that 
members™ contributions can be deducted from their pay and 
remitted to the Union under a check-off mechanism.
6 It should be noted that the 
Respondent™s employees are not 
required to participate in the Inter-Local fund as a condition of 

employment.  Rather, participati
on in this fund is required only as a condition of 
full union membership.  So-called ﬁfinancial 
coreﬂ members are not required to participate and, in fact, Lo-
cal One-L has financial core members at other shops that do not 
participate in the Inter-Local fund.  Thus, although the 1995Œ
1998 contracts require employees
 to become ﬁmembersﬂ (see fn. 1, above), these provisions c
ould not and do not require all 
employees to become 
full 
union members and to participate in 
the Inter-Local fund.  However, it appears that all Quality em-
ployees in both bargaining units are full union members, and 
therefore they all participate in the Inter-Local fund. 
The Negotiations 
In view of the January 1, 1998 
expiration date of the Photo-
Engravers and Photo-Industrial 
Agreements, in November 1997 
the Union contacted the Respondent regarding the commence-
ment of negotiations for new coll
ective-bargaining agreements.  
Thereafter negotiation meetings between the parties were held 
from January to March 1998.
7  The parties™ first negotiation 
meeting occurred on January 31, 1998, at the Respondent™s 
premises.  With the addition of one or two new representatives 
of the parties, at various times during subsequent negotiation 
meetings, the Union™s and the Respondent™s negotiating com-
mittee members remained the same.  At this meeting the Re-
spondent was represented by 
John Aslanian, owner; Nubar 
Nukashian, executive vice pres
ident, Douglas Schara, chief 
 5 The Photo-Engravers™ contract does not mention the Inter-Local 
fund at all.  The Photo-Industrial contract includes at art. 17, a check-
off-type provision, requiring the Respondent to deduct and remit prop-
erly authorized contributions to the Inter-Local fund (formerly known 
under a different name), but it does not
 specify the contribution rate.  
Art. 17 states that ﬁat least $2.50 
per weekﬂ will be withheld from 
members™ wages, whereas the actual rate for the Photo-Industrial unit is 
2 percent of gross wages. 
6 Dues payments remitted by the Respondent go into the Union™s 
general fund, whereas Inter-Local c
ontributions go to
 the Inter-Local 
trust fund itself. 
7 Much of the following is based on the testimony of Robert 
Mitchell, the Union™s vice president, 
and the exhibits in the record.  
However, during his testimony, Mitc
hell admitted that he did not re-
member the exact chronology of each of the eight bargaining sessions 
from January to March 1998, i.e., more than 8 months before the hear-
ing. 
 QUALITY HOUSE OF GRAPHICS 503financial officer, and Lori Mont
gomery, treasurer (and a princi-
pal of the Respondent).  The Union was represented by Stanley 
Aslanian (no relation to John Aslanian), the Union™s president 
emeritus, Patrick LoPresti, the Union™s president, Robert 
Mitchell, the Union™s vice president, and Louis Martino, shop 
delegate. 
The Union presented a set of written proposals which in-
cluded a ﬁsubstantialﬂ wage incr
ease, increased contribution by 
the Respondent to the Union™s Welfare Fund and the SRDF pension fund; upgrading the ﬁdesktopﬂ employees (previously 
under the Photo-Industrial contract) by including them in the 
Photo Engravers contract; two a
dditional paid holidays; allow-
ing employees to get the maximum paid vacation after 1 year of 
employment; a seniority™s layoff provision; and an increased 
night-shift differential.  The 
Union explained its proposals and 
their importance but rather than considering the Union™s spe-
cific proposals, the Respondent™s
 representatives instead per-
sisted in discussing the merger
 between Local 1-P and Local 
One-L and whether this merger 
would affect the negotiations 
and any resulting collective-bargaining agreement, and whether 
it would increase the chance of a strike.  Moreover, while there 
had been no mention of the Inter-Local Pension Fund in the 
Union™s initial proposals, the Re
spondent also expressed con-cern that the employee™s contribution to the Inter-Local fund 
might be increased.  However, Mitchell testified that the Union 
explained that the contribution ra
te for the Photo-Engravers and 
Photo-Industrial units of Local 1-P members could not be in-

creased unless the members themselves voted to increase it.
8  The Union also explained that the contributions rate was a mat-
ter between the Union and its members, and had nothing to do 
with the Respondent or the merger. 
The next negotiation session wa
s held at the Respondent™s 
premises on February 5, 1998. 
 Chuck Appelian and possibly 
Tom Mustapich, both salesmen, joined the Respondent™s nego-

tiating team as did the Responden
t™s attorney, Allen Roberts.  
After a discussion regarding the presence of Roberts at the 
meeting, and the Respondent™s a
ssurance that it would not be 
detrimental to the negotiations, 
the Respondent requested some 
additional information concerning the benefit funds and a copy 
of the Union™s constitution and bylaws.  Previously the Union 
had already provided some information to the Respondent, such 
as the funds™ IRS form 5500.  At this meeting the Respondent 
questioned the financial status 
of the Union™s Health and Wel-
fare Fund and the E&E Pension F
und and the benefits that the 
funds dispersed.  While Mitchell defended the financial stabil-
ity of the Welfare Fund, with re
gard to the E&E Pension Fund 
he explained to the Respondent™s representatives that this fund 
had three retirees for every active member, and it had been 
difficult to provide a larger benefit to participants in the fund 
because of the ratio of pensioners to active members.
9.  There was no resolution at this meeting of the pension issues and the 
                                                          
                                                           
8 The Photo-Engravers and Photo-Industrial units, each paid a differ-
ent contribution rate to the Inter-Loc
al Pension Fund as indicated here-
inbefore.
 9 Mitchell acknowledged that the Un
ion was aware of general dissat-
isfaction by some of the union members regarding the pension fund™s 

ﬁbad treatmentﬂ of them under the former ALA Local 1 which subse-
quently became known as Local 1-L. 
Respondent neither presented any contract proposals nor re-
sponded to the Union™s proposals.  In fact, this meeting was 
almost entirely taken up with the Respondent™s questions re-
garding the pension funds. 
The third meeting occurred on February 10, 1998.  In addi-
tion to the above-mentioned union representatives, two of the 
Union™s attorney™s, Ira Cure, and Lauren Esposito, also at-
tended.  Salesmen Chuck Appe
lian and Tom Mustapich also 
joined the Respondent™s negotiating committee.  The Union 
requested contract proposals fro
m the Respondent, which as yet 
had not been forthcoming.  In
stead, the Respondent continued 
to request information from the Union.  In response, the Union 
agreed to provide the Respondent with a copy of the galley 
proofs of its bylaws in this form, since the bylaws had been 
amended in November 1997, and were in the process of being 
printed in final form.  However, the Union advised the Respon-
dent unequivocally that the Union™s bylaws were not any of the 
Respondent™s business, and that the Union would not bargain over them. 
After the parties discussed other requested information, the 
Respondent then presented its proposals, verbally and in writ-
ing.  The Respondent™s proposals included a general wage in-
crease (unspecified), a merit-ra
ise ﬁpool,ﬂ voluntary flextime, 
and a different health plan to be chosen by the Respondent.  
The Respondent also proposed significant changes in the pen-
sion plans, eliminating the Re
spondent™s requirement to con-
tribute to the SRDF and E&
E Funds, and eliminating union 
members™ requirement to contri
bute to the Inter-Local Fund.  
Mitchell testified that John As
lanian explained that the Re-
spondent wanted employees to be able to put their contributions 

in a 401(k) plan for a substantial return on their money.
10  The 
Union rejected the Respondent
™s pension proposals, which 
essentially would el
iminate the existi
ng pension funds.  
Mitchell stated that he defende
d the value of the Union™s main-
taining the SRDF and E&E Funds, and as for the Inter-Local 
Fund the Union explained that the Respondent™s proposal 6(c) 
regarding this fund would violat
e the Union™s bylaws and the 
Inter-Local Fund trust indenture,
 and that besides, the Inter-Local Fund was an internal matter between the Union and its 
members, and did not involve 
the Respondent.  However, none 
of the pension issues were resolved at the February 10, 1998 

meeting. The fourth meeting was held on February 17, 1998.  The at-
torneys representing the Union were now Thomas Kennedy and 
Ira Cure.  At this meeting the 
parties made additional requests 
for information and the Union provided the Respondent with 
galley proofs of its bylaws and a copy of its constitution reiter-
ating that these were not a subject of bargaining.  While the 
Respondent also provided some in
formation that the Union had  10 The Respondent™s pension funds proposals were: 
6(a) Utilizing the contribution currently being made to the 
Supplemental Retirement and Disabilit
y Fund (7 percent of scale) 
to Quality employees in the form of a salary increase; (b) Utiliz-
ing the contribution currently be
ing made to the ﬁEmployers and 
Employees Fundﬂ (up to $17/week) to Quality employees in the 
form of a salary increase; (c) Making the 2-percent involuntary 
contribution to the ﬁInter-Local Pension Fundﬂ a voluntary con 
tribution. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504requested, Mitchell testified that the Union complained to the 
Respondent that the parties had 
not really been bargaining and 
the information sought by the Respondent could have been 

obtained on request much earlier.  The Union also complained 
that the Respondent had not made
 a specific wage proposal as yet.  During the negotiation se
ssion the Union withdrew its proposal for additional holidays and offered a wage proposal 
for a 5-percent wage increase.  The Respondent amended its 
health benefit proposal to permit input by the Union regarding 
the choice of health insurance, withdrew it flextime proposal, 
and the parties discussed the 
Union™s vacation proposal.  Ac-
cording to Mitchell the Respondent 
explained that it wanted to 
make pension contributions to the funds ﬁvoluntaryﬂ so that 
employees could choose whether 
to contribute to the existing 
funds, to a 401(k) plan, or to accept the contributions as a wage 
increase. 
However, the Union explained th
at with regard to these pen-
sion funds the SRDF could accept contributions only from em-
ployees under valid GCIU collective-bargaining agreements,
11 that the SRDF™s rules did not allow individual employees to 
make contributions, and that the local union was not in a posi-
tion to bargain over the rules of this International Trust Fund in 
Washington, D.C.  The Union also
 reiterated that as concerns 
the Inter-Local Fund, union members™ contributions are set by a 

vote of the entire Local; that there is no provision for individual 
choice in that sense; and that full membership in the Union 
requires a contribution to this fund.  The Union also again made 
it clear that besides, this was solely between the Union and its 
members, and that the Union did not intend to bargain over its 
constitution and bylaws.  Nevertheless, the Union agreed to 
consider bargaining over the E&E Fund, since it was a local 
fund over which the parties could exercise some control by 
virtue of having three of its four trustees.
12  Mitchell testified 
that he believed that while the Union wanted to talk about wage 

proposals, it was at this meeting that Chuck Appelian stated 
that wages would not be a ﬁproblemﬂ but that pensions were the 
ﬁlogjamﬂ issue.  He also stated that most of this meeting was 

again taken up with a discussion of the pension issues as in the 
previous meetings. 
The fifth negotiation session took place on February 24, 
1998, at the Respondent™s premises. 
 It was at this meeting that 
the Respondent made its first wage proposal.  Again the pen-

sion issues were discussed with 
the parties exploring the possi-
ble annuitization of the E&E Fund.  The Union again reiterated 
that the SRDF Fund could not be changed and that the Inter-
Local Fund was strictly between the Union and its members, 
and was not an appropriate subj
ect for bargaining.  The Re-spondent™s witness, Douglas Schara, confirmed that Union 
President Emeritus Stanley As
lanian had warned the Respon-dent that it would require a change in the rules and regulations 
of the funds to permit voluntary 
contributions.  Mitchell testi-
fied that the pension issue was 
a ﬁhard-nut issueﬂ and was con-
                                                          
                                                           
11 This was later confirmed by the SRDF administrator. 
12 The Employers and Employees Fund is located in New York and 
of the four trustees, two trustees (Stanley Aslanian and Robert 
Mitchell) were from Local One-L, and one trustee (Joan Botty) was 
from Quality House of Graphics, Inc. 
sidered all through the negotiati
ons.  Moreover, Mitchell also 
testified that this may have b
een the meeting (if not February 
26) wherein John Aslanian the Employer™s principal, first an-
nounced that ﬁ[w]e™re at impasse over these pensions.ﬂ
13  The 
parties continued their discussion of the health insurance fund 
with the Respondent insisting that all contributions be used for 
the benefit of the Respondent™s 
employees only. 
 The meeting ended without any resolution of the pension issues. 
The sixth negotiation session occurred on February 26, 1998.  
The Respondent distributed a written modification of its health-
benefit proposal, which the parties discussed.  Mitchell testified 
that there was an extensive discussion of the wage issue with 
the Union seeking a percentage
 increase and the Respondent 
wanting to discuss a flat dollar increase.  Mitchell recalled that 

Chuck Appelian again, as on a number of prior occasions, 
stated that ﬁWages are not the real issue here,ﬂ and John 
Aslanian perhaps at this meeting said, ﬁWe were at impasse 
over the pensions.ﬂ 
Mitchell testified that the Re
spondent wanted employees to 
have choices regarding their contributions including a 401(k) 
plan and complained that the pension plans as constituted were 
too restrictive on the employer.  The Union™s attorney, Ken-
nedy, proposed that the Union might possibly consider the an-
nuitization of the E&E Fund, but that the Union had no control 
over the SRDF, and that the Inter-Local Fund was an internal 
union matter.  Mitchell testified, 
ﬁThe Inter-Local Fund is . . . a 
part of our by-laws.  It is a union fund run by the union contri-

butions by union members, and we are not going to negotiate.  
That was not any business of the company.ﬂ  The Union™s at-
torney, Kennedy, at one point during the meeting, again offered 
that the Union would consider the possible annuitization of the 
E&E Fund if the Respondent would withdraw its proposals 
regarding the SRDF and Inter-Local Funds (proposals 6(a) and 
(c), respectively).  The Res
pondent refused and the meeting 
ended with no resolution of the pension issues. 
The seventh negotiation meeti
ng was held on March 3, 1998, 
at the Union™s office.  Mitchell 
testified that some progress was 
made on certain issues, including
 the Respondent™s withdrawal of its health-benefit proposal and the Union™s withdrawal of its 
night-shift differential proposal.  The parties also appeared to 
agree on the vacation issue.  However, the Respondent re-
mained adamant on its position regarding the pension issues, 
which remained unresolved between
 the parties.  Mitchell re-
lated that Chuck Appelian made a long speech, stating that the 

employees should have 
a choice as to whether they wished to 
contribute to the Inter-Local Fund.  Then the Union™s attorney, 
Kennedy, and Stanley Aslanian, both pointed out that the Re-
spondent was seeking a change in the Union™s bylaws, and that 
the Union would not negotiate its bylaws with the Respondent.  
The Respondent also amended its proposal regarding the Inter-Local Fund 6(c) to provide that any contribution to this fund be 
voluntary and that any increase in the amount be subject to 
ﬁeach individuals™ consent.ﬂ  At some point during this meeting 
the Union agreed to allow the Photo-Engravers to choose to put 
the former E&E Fund contribu
tions ($17 per week) into a  13 Schara™s notes of the negotiations
 on February 24, 1998, although 
rhetorical, states, ﬁCan negotiati
ons break down because of this?ﬂ 
 QUALITY HOUSE OF GRAPHICS 505401(k) plan, if the other pension proposals by the Respondent 
were taken off the table.  After a ﬁsidebarﬂ (or off the record) 
meeting between Stanley Aslani
an for the Union, and John 
Aslanian and Nubar Nakashian fo
r the Respondent, failed to 
resolve the pension issues, the meeting ended. 
The eighth and final negotiation session took place on March 
9, 1998, at the Union™s office.  Mitchell testified that the Union 
made a ﬁcomprehensiveﬂ proposal that included a $35-wage 
increase for the Photo-Engravers, a $20-wage increase for the 
Photo-Industrial employees; the 
inclusion of the desktop em-
ployees into the Photo-Engravers unit; and proposals regarding 

personal days and vacation time.  Moreover, the Union pro-
posed to annuitize the E&E Fund if the Respondent would 
withdraw its proposal affecting the SRDF 6(a) and Inter-Local 
Funds 6(c) in its bargaining offer.  Mitchell stated that some of 
the above issues were resolved by the parties including the 
outstanding Health and Welfare i
ssues, but the Respondent still 
refused to withdraw its proposals regarding the SRDF and In-

ter-Local Funds.  However, Mitche
ll related that the Union felt 
that if the pension issues, ﬁthe
 crux of the negotiations,ﬂ could 
be resolved, the parties could agree on successor collective-
bargaining agreements. 
The Respondent™s offer to the Union encompassed a wage increase of $20 per week for Photo-Engraver employees, a $15-
per week increase for photo-indu
strial employees, and a $20-
wage increase for desktop worker
s.  The Respondent also of-
fered to extend the more gene
rous Photo-Industrial vacation policy to the photo-engraver em
ployees, and give desktop em-
ployees covered by the Photo-I
ndustrial collective-bargaining 
agreement 5 personal days as enjoyed by the Photo-Engraver 

employees.  However, the Respondent™s position regarding its 
proposals affecting the pension issues remained the same, 
namely, that employee contributi
ons to the SRDF would be on a voluntary basis, with employees in both the Photo-Engraver 

and Photo-Industrial units having
 a choice as to whether they 
wished to continue contributions to the SRDF fund, opt for a 
401(k) plan, or have the amount added to their pay, and to 
ﬁmake the 2 percent involuntary 
contribution to the ‚Inter-Local 
Pension Fund™ a voluntary contribution.ﬂ 
Mitchell testified that at one 
point during this meeting either 
Chuck Appelian or Allen Robert
s asked whether the Union felt 
that the parties had ﬁcome to a 
wall on the pensions and at these 
negotiations,ﬂ and the Union™s attorney, Ira Cure, responded, 

ﬁWell, we are not drawing any lines in the sand,ﬂ but that the 
Union could go no further on the pe
nsion issue.  Cure repeated 
that the Respondent would have 
to withdraw its proposals 6(a) 
and (c) which were unacceptable to the Union, again explaining 
that the SRDF and Inter-Local 
Funds could not be made volun-
tary as proposed by the Respondent, and that contributions to 
the Inter-Local Fund were mandat
ed by the Union™s bylaws and 
therefore were an internal union matter, and as such, none of 

the Respondent™s business. 
Mitchell testified that the union representatives then cau-
cused and on their return were told by the Respondent™s repre-
sentative Chuck Appelian that he felt that ﬁwe had gone as far 
as we could and that the Company was now going to implement 
its final offer.ﬂ  In addition to
 the wage increases, additional 
personal days, and more generous
 vacation policy set forth in 
its above final offer, the Responde
nt also stated that it would 
make all contributions to the pension funds voluntary and 
would no longer make the required contributions to the SRDF and E&E Funds.  Instead the empl
oyees would have a choice of 
continuing to contribute to thes
e funds, or to re
ceive the amount 
of the contributions, if not accepted by the SRDF
14 or the E&E Funds as additional pay, or to
 place these amoun
ts for the em-
ployees in a 401(k) plan.  The 
Respondent also announced that 
it would no longer deduct and re
mit employees™ Inter-Local 
Fund contributions to the Union.  On hearing this, the union 
representatives got up and left 
the room ending the negotiation 
session.  As Mitchell testified, ﬁN
ot that we had resolved all the 
issues, but from our side of the 
table, we felt 
we were close enough on the other issues that could we get these pensions resolved, we could possibly get a contract.ﬂ 
It should be noted that, during all of the negotiating sessions 
(January to March 9, 1998), the Respondent never proposed 
eliminating the contract™s pr
ovisions for union security and 
dues checkoff, nor had this issue ever arisen in the discussions 
between the parties.  However, 
after the parties™ contracts had 
expired, including the 30-day ex
tension, the Respondent ceased 
deducting and remitting employees™ dues payments to the Un-
ion.  It also should be noted that there was no evidence in the record that any employee had revoked his dues-checkoff au-
thorization.  Moreover, the 
cessation of dues deductions and remittance to the Union was not part of the Respondent™s final 
offer. What Occurred after March 9, 1998 
By memorandum dated Marc
h 11, 1998, from Douglas 
Schara, the Respondent notified all its bargaining unit employ-
ees of the terms of its final of
fer that would be implemented 
following the expiration of the collective-bargaining agree-
ments and of the ﬁimpasseﬂ in
 negotiations on March 9, 1998.
15  The employees were also give
n forms on which to choose the 
method of distributing their pension contributions.  The Re-
spondent then implemented its final offer thereafter as of March 
1, 1998, discontinuing the 7-percent contributions to the SRDF 
required to be made for both bargaining unit employees and 

allowing employees to choose whether to continue such contri-
butions in the SRDF or an equivalent 401(k) option or a pay 
increase; discontinuing the $17-per-week contribution to the 
                                                          
 14 The Respondent advised the Unio
n that it would implement its 
proposal regarding the SRDF contributions on March 1, 1998, and if 
the SRDF did not accept the contribu
tion, the Respondent would add that amount to the employees pay. 
 Since under Federal law the SRDF 
can accept contributions only from employees under a GCIU collec-
tive-bargaining agreement, the SRDF 
was forced to return individual 
employee™s contributions who chose to
 continue their contributions to 
the SRDF Fund. 
15 This case is interesting in that all parties acknowledge the exis-
tence of an ﬁimpasseﬂ reached on March 9, 1998.  However, the Gen-
eral Counsel contends that the 
Respondent unlawfully bargained to 
impasse on a nonmandatory subject 
of bargaining as a condition prece-
dent to reaching a final agreement,
 the Union supporting and agreeing 
with the General Counsel™s position.  Contrary to this the Respondent 
instead maintains that a lawful 
impasse was reached on a mandatory 
subject of bargaining and therefor
e no violation occurred when the 
parties bargained to impasse on March 9. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506E&E Fund on behalf of employees 
in the Photo-Engraver™s unit and giving the money instead to 
employees as a wage increase; 
and discontinuing deducting and remitting the 2-percent union 
member™s contribution to the Inter-Local Fund.  The Respon-dent also notified employees in both bargaining units that it 
would no longer automatically deduct dues from the employ-
ees™ paychecks and remit dues payments to the Union.
16  Em-
ployees were additionally directed
 to their union representative 
for any questions or further details regarding these changes. 
On March 10, 1998, the Union filed charges against the Re-
spondent in Case 29ŒCAŒ21820 alleging, inter alia, the Re-
spondent™s unlawful insistence to impasse over the Inter-Local 
Fund as a nonmandatory subject of
 bargaining.  On April 29, 
1998, the Union filed a charge in Case 29ŒCAŒ21963, alleging 
the Respondent™s unilateral action in ceasing to deduct and 
remit dues to the Union from the employees pay.  During the 
investigative stage of the unfai
r labor practice charges by Re-
                                                          
 16 The ﬁDues Check-Offﬂ provision in the Photo-Industrial Agree-
ment between the parties provides:  Art. 6 
6.1
 The Company agrees that upon receipt of written authori-
zation, the Company will deduct Union dues monthly in the 
amount specified in said authorization, and transmit same to the 
Union. 
6.2
 Such authorization shall not be revocable for a period of 
one year or until the termination da
te of this contract or renewal 
thereof, whichever is earlier, and the revocation shall not be effec-tive until ten (10) days after writte
n notice thereof has been given 
to the Company. 
This language also appears in a ﬁDues Check-Off Agree-
mentﬂ dated January 18, 1988, be
tween the Respondent and Local 
1-PGCIU.  The checkoff-authori
zation card admitted into evi-
dence as representative of the cu
rrent card in use by the Union 
was as follows:  TO BE SIGNED AND DELIVERED TO COMPANY BOOKKEEPER 
CHECKOFF AUTHORIZATION
 LOCAL ONE, AMALGAMATED LITOGRAPHERS OF AMERICA 
TO:  Quality House of Graphics                DATE:  
January 20, 1998
            
Name of Company 
 I hereby authorized you to de
duct union monthly dues from 
my wages paid on the first day in each month, and to make 
weekly deductions of Union assessments from my wages, in the 
amounts specified in writing by Local One, and direct that you 
remit same to Local One. 
This authorization shall remain in effect unless and until re-
voked by me as hereinafter provide
d and shall be irrevocable for a 
period of one (1) year from the 
date hereof or until the termina-
tion of the collective-bargaining agreement between the Company 
and Local One, whichever occurs sooner. 
I further agree and direct that th
is authorization shall be auto-
matically renewed for successive peri
ods of one (1) year or for the 
period of each succeeding appli
cable collective bargaining agreement, whichever is shorter,
 and shall be irrevocable during 
each such renewal period, unless written notice of revocation is 
given by me to the Company and Local One not more than twenty 
(20) days and not less than ten (10) days prior to the expiration of 

each renewal period of one (1) year or prior to the termination of 
each renewal applicable collective bargaining agreement, which-
ever occurs sooner. 
Gary Russo  Gary Russo 143 66-315
 Member™s Signature (Signed)   Print Members™s Name   No. 
gion 29, Board Agent Ann Lesser, and the Respondent™s attor-
ney, Allen Roberts, discussed 
the Respondent™s position as to 
the Inter-Local Fund contributi
ons being a nonmandatory or 
mandatory subject of bargaining.  The Respondent submitted 
that the Inter-Local Fund was a 
mandatory subject of bargain-
ing, that the Respondent™s insistence on employee choice with 
respect to the mandatory 2-percent contributions required by 
union membership could be addressed with its proposal that 
union membership become volunta
ry through elimination of the 
union-security clause, and that its intent was not to ﬁmeddleﬂ in 
the internal affairs of the Union. 
At the trial, Attorney Robert
s testified that on May 6, 1998, 
Lesser called him on two occasions and advised that the Region 
was likely to issue a complaint in the case and that the Union 
was asking the Region to seek injunctive relief under Section 
10(j) of the Act.  Roberts stated that having 1 week to respond 
to the possible issuance of the complaint and a 10(j) petition 
and on his recommendation to the 
Respondent, by letter dated 
May 8, 1998, Respondent Executive Vice President Nubar 

Nakashian wrote to Union President Patrick LoPresti, propos-
ing for the first time the elimination of union, security, and 
dues-checkoff provisions from the proposed contracts.  Roberts 
related that ﬁI thought we had a proposal that would bring them 
back to the table,ﬂ and characterized the proposal in the letter as 
being an ﬁimpasse breaking proposal,ﬂ and one indication that 
the Respondent had ﬁno intention 
of bargaining about . . . sub-
jects that relate to internal uni
on affairs.ﬂ  The Respondent also 
asked in the letter that the uni
on contact it regarding resumption 
of the negotiations and any request to ﬁdiscontinue the pay and 
benefits practices implemented after March 
9 consistent with 
Quality™s last offerﬂ for the Re
spondent™s consideration.  How-
ever, the Union did not request any further bargaining in re-
sponse to the Respondent™s May 8, 1998 letter and no further 
bargaining sessions were held 
between the parties after the 
March 9, 1998 bargaining meeting. 
Credibility 
Regarding the credibility of the respective parties™ witnesses, 
after carefully considering the record evidence, I have based 

my findings on my observation of the demeanor of the wit-
nesses, the weight of the respective evidence, established and 
admitted facts, inherent probabilities, and reasonable inferences 
which may be drawn from the record as a whole, 
New York 
University Medical Center
, 324 NLRB 887 (1997), enfd. 156 
F.3d 405 (2d Cir. 1998); 
Gold Standard Enterprises, 
234 
NLRB 618 (1978); 
V&W Castings, 
231 NLRB 912 (1977); and 
Northridge Knitting Mills, 223 NLRB 230 (1976). 
The General Counsel™s sole witness was the Union™s vice 
president, Robert Mitchell.  While his testimony at times evi-
denced instances of a lack of remembrance and at other times 
admittedly omissions in his notes of the bargaining sessions,
17 still, I found that his testimony was given in a forthright man-
ner, with an intent to honestly
 and as completely as possible 
explain what had occurred at the negotiation meetings between 
the parties and therefore quite believable and credible.  Fur-
                                                          
 17 Mitchell explained that he did 
not write down everything word for 
word during the negotiations. 
 QUALITY HOUSE OF GRAPHICS 507thermore, of significance in crediting Mitchell™s testimony is 
the Respondent™s failure to call 
either John Aslani
an, its owner; 
Nubar Nakashian, its executive vi
ce president; or Chuck Appe-
lian who were present at the nego
tiations, as a witness to rebut 
Mitchell™s testimony as given he
rein, although they each were 
knowledgeable regarding the nego
tiations and might well have been able to specifically detail and/or clarify what had oc-

curred.18  Moreover, the Respondent called three witnesses, 
CFO Doug Schara, Joseph Barclay, 
a member of the bargaining 
unit, and Allen Roberts, the Re
spondent™s attorney.  The testi-
mony of these witnesses generall
y either corroborated or left 
unrebutted that of Mitchell™s.
19 This is not to say that I disbelieved all the testimony of the 
Respondent™s witnesses.  Thei
r testimony covered mostly 
events occurring after the nego
tiations had ended on March 9, 
1998.  While Schara™s testimony generally concerned the Re-
spondent™s efforts after March 
9, 1998, to implement the Re-
spondent™s final offer he also testified somewhat about what 
occurred at the negotiations.  Barclay testified about the Un-
ion™s reactions following the impasse, and Roberts related his 
discussions with the investigating Board agent and the Respon-
dent™s attempts to circumvent the Region™s issuance of a com-
plaint and a 10(j) petition, by proposing to break the impasse 
and recommencing negotiations.  
However, based on their de-meanor and other facts in the record, I found these witnesses to 
be less trustworthy. 
B. Analysis and Conclusions 
The second consolidated amende
d complaint alleges that the 
Respondent has failed and refuse
d to bargain collectively with 
the Union in violation of Section 8(a)(1) and (5) of the Act, by 

unlawfully bargaining to impasse
 on a nonmandatory subject of 
bargaining, namely, the issue of the Inter-Local Pension Fund, 
as a condition precedent to reaching final agreement on succes-
sor collective-bargaining agreements; by implementing unilat-
erally its final offer at a time when no legitimate impasse had 
been reached and without affording the Union the opportunity 
to bargain further with it; by unilaterally ceasing the deduction 
and remittance of employees dues payments to the Union,
20 without affording notice to the Union and the opportunity to 
bargain with it concerning the 
discontinuance of dues checkoff; 
                                                          
                                                           
18 From the failure of a party to pr
oduce material witnesses or rele-
vant evidence obviously within its control without satisfactory explana-
tion, the trier of the facts may draw 
an inference that such testimony or 
evidence would be unfavorable to that party.  
7-Eleven Food Store, 
257 
NLRB 108 (1981); 
Publisher Printing Co., 238 NLRB 1070 (1977). 
19 For example, Schara™s notes c
onfirmed Mitchell™s testimony that 
the parties believed that agreement 
could be had on wages but the prob-
lem of the pension funds was the ﬁsti
cking point.ﬂ  His notes and testi-
mony also show that the Union had 
consistently maintained that for 
contributions to the pension funds to become voluntary, the pension 
fund would have ﬁto revise its rule
s and regulations,ﬂ and that the par-
ties were at impasse.  Additionally, 
the Respondent stipulated that, 
prior to the March 9 impasse, it ha
d never proposed eliminating or 
modifying the contracts™ union-security and dues-checkoff provisions 

as part of any proposal. 
20 The collective-bargaining agreements which expired on January 
31, 1998, contained union-security clauses and employees dues pay-
ments were deducted and remitted to
 the Union pursuant to voluntary 
written authorizations from the employees in units A and B. 
and by making a regressive bargaining proposal after being 
informed of the Region™s intention to issue a complaint. 
The Impasse Issue 
Sections 8(a)(5) and 8(d) of the Act require an employer to 
bargain in good faith with the co
llective-bargaining representa-
tive of its employees with respect to wages, hours, and other 
terms and conditions of employment.
21  As the United States 
Supreme Court stated in 
NLRB v. Borg-Warner Corp., 
356 U.S. 342, 349Œ350 (1958): 
 Read together, these provisions establish the obligation 
of the employer and the representative of its employees to 
bargain with each other in good faith with respect to 
ﬁwages, hours and other terms and conditions of employ-
ment.ﬂ  The duty is limited to
 those subjects, and within 
that area neither party is legally
 obligated to yield.  As to 
other matters, however, each party is free to bargain or not 
to bargain, and to agree or not to agree.  But that good 
faith does not license the employer to refuse to enter into 
agreements on the ground that they do not include some 
proposal, which is not a mandato
ry subject of bargaining.  
We agree with the Board th
at such conduct is, in sub-
stance, a refusal to bargain about the subjects that are 
within the scope of mandatory bargaining. 
 . . . .  
 Since it is lawful to insist upon matters within the 
scope of mandatory bargaining 
and unlawful to insist upon 
matters without, the issue here
 is whether . . . a subject 
[falls] within the phrases ﬁwages, hours and other terms 
and conditions of employment
ﬂ which defines mandatory 
bargaining. 
 From the above, it is clear that
 while employers and unions are 
also permitted to make proposals and bargain over so-called 
ﬁnonmandatoryﬂ or ﬁpermissiveﬂ 
subjects, neither party may 
lawfully insist on a nonmandatory provision over the other 
party™s objection as a condition to reaching an overall agree-
ment and such insistence to impasse on a nonmandatory topic 
constitutes, in effect, an unlawful refusal to bargain over the 
mandatory subjects.
22 Pension and insurance benefits
 for active employees have 
been held to be mandatory subjec
ts of bargaining as concerning 
ﬁother terms and conditions of employment.
23  However, an 
issue in this case is whether th
e Respondent failed and refused 
 21 Sec. 8(a)(5) of the Act makes it an unfair labor practice for an em-
ployer ﬁto refuse to bargain collectiv
ely with the representatives of his 
employees.ﬂ 
Sec. 8(d) of the Act defines co
llective bargaining as follows: 
(d) For the purposes of this section, to bargain collectively is 
the performance of the mutual obligation of the employer and the 
representative of the employees to meet at reasonable times and 
confer in good faith with respect to wages, hours and other terms 
and conditions of employment, or
 the negotiation of an agree-
ment, or any question arising thereunder . . . but such obligation 
does not compel either party to agree to a proposal or require the 
making of a concession. 
22 NLRB v. Borg-Warner
, supra. 
23 Chemical Workers Local 1 v. Pittsburgh Plate Glass Co., 
404 U.S. 
157 (1971). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508to bargain in good faith with the Union in violation of Section 
8(a)(5) of the Act by insisting to impasse on an alleged non-
mandatory subject of bargaining
, namely, the Inter-Local Pen-
sion Fund.  The General Counsel 
and the Union assert that the 
Inter-Local Pension Fund contri
butions constitute a nonmanda-
tory subject of bargaining since it ﬁdeals only with relations 
between the employees and their union.ﬂ
24  The Respondent, 
instead, alleges that the Inter-
Local Fund contributions of its 
employees, ﬁare part and parcel
 of their overall employment 
terms and conditions and hence a well-established subject of 
mandatory bargaining.ﬂ
25 Both the courts and the Board have held that strictly internal 
union matters between a union a
nd its members are nonmanda-
tory subjects of bargaining over which an employer may not 

hold a contract hostage.  For example, in 
Borg-Warner, 
supra, the employer insisted, as a condition of reaching agreement, on 
a contractual ﬁballot clauseﬂ provision setting certain require-
ments and procedures for a strike vote.  The union made it clear 
that it would not accept the pr
oposed ballot clause under any 
circumstances.  The Supreme Court held that the ballot clause 
did not concern any term or 
condition of employment, but 
rather, that it concerned only the relations between employees 
and their union.  The Court thus found that the employer vio-
lated Section 8(a)(5) of the Act by insisting to impasse over the 
inclusion of the ballot clause, 
a nonmandatory subject of bar-
gaining.  Also in 
Betra Mfg. Co.
, 233 NLRB 1126 (1977), enfd. 
624 F.2d 192 (9th Cir. 1980), cert. denied sub nom. 
Thomas v 
NLRB, 
450 U.S. 966 (1981), the employers unlawful insistence 
on a contractual clause providing that any change in the union™s 

constitution, bylaws or affiliation would invalidate the contract 
was found to be a violation of Section 8(a)(5) of the Act since 
this involved the matter of the Union™s ﬁinternal structure or 
rulesﬂ which constituted a nonmandatory subject of bargaining, 
dealing with ﬁrelations between employees and their union.ﬂ  
(Citing Borg-Warner
, supra.)26  Similarly, in 
Universal Oil Products, 179 NLRB 657 (1969), enfd. 445 F.2d 155 (7th Cir. 
1971), the Board held that the 
employer violated Section 
8(a)(5) of the Act by insisting as a condition of reaching a col-
lective-bargaining agreement, that the union withdraw fines it 
had imposed against members who crossed a picket line and 
returned to work during a strike.  The Board found the subject 
of a union™s fines against its own members to be a nonmanda-tory subject of bargaining. 
                                                          
                                                           
24 Borg-Warner, 
supra at 350. 
25 Citing Ford Motor Co. v. NLRB, 
441 U.S. 488 (1979); 
Pittsburgh Plate Glass, 
supra
; Handleman Co., 283 NLRB 451 (1987); and 
NKS 
Distributions, Inc
., 304 NLRB 338 (1991). 
26 Also see Houchens Market of Elizabethtown, Inc., 
155 NLRB 729 
(1965), enfd. 375 F.2d 208 (1967) (employee ratification of contract, a 
nonmandatory subject of bargaining); 
Service Employees Local 535 
(North Bay Regional Cente
r), 287 NLRB 1223 (1988), enfd. 905 F.2d 
476 (D.C. Cir 1990), cert. denied 498 U.S. 1082 (1991) (amount of 
union™s ﬁagency feesﬂ a nonmandatory subject of bargaining); 
Brick-layers, 306 NLRB 229 (1992) (amount of union dues a nonmandatory 
subject); and Torrington Industries,
 307 NLRB 809 (1992) a union™s 
selection of its steward/grievance representative a nonmandatory sub-
ject of bargaining). 
Moreover, a policy explicitly incorporated into the Act by 
Congress is the avoidance of ﬁoutside interference in union-
decision making.ﬂ
27  Therefore, the proviso to Section 
8(b)(1)(A) of the Act protects ﬁthe right of a labor organization 

to prescribe its own rules with 
respect to the acquisition or re-
tention of membership therein.ﬂ  As a result, internal affairs of 
labor organizations are not ﬁan aspect of the relationship be-
tween the employer and the employees,ﬂ
28 but rather, by statu-
tory definition are encompassed by the relationship between 

labor organization and employees. 
 It follows that subjects em-
braced by the internal affairs proviso are nonmandatory ones, 
which concern relations between 
the employees and their union 
and not mandatory subjects rega
rding the employees and their 
employer. 
The record evidence in this ca
se establishes that the Inter-
Local Pension Fund is an internal union matter, involving only the Union™s relations with its members.  Contributions to the 

Inter-Local Fund are made by 
union members only and not by 
the Respondent or any other em
ployer.  The fund is neither 
created nor governed by any collective-bargaining agreement, 
and the right to participate in the Inter-Local Fund is governed 
only by the Union™s constitution and bylaws, and has nothing to 
do with the employees™ terms and conditions of employment.
29 ﬁFinancial-coreﬂ members who choose not to become full un-

ion members are not required to participate.  The Inter-Local 
Fund is merely a supplemental pe
nsion program that the Union 
established as part of full union membership with the level of 
contributions required determined
 by the union members them-
selves under the Union™s own internal rules.
30  The Respondent has no involvement whatsoever in the Inter-Local Fund except 
that, as a convenience, it dedu
cts members™ contributions from their earnings and remits the c
ontributions to the Union under a 
checkoff type mechanism.  Thus, the Inter-Local Pension Fund 
is an internal union matter over which, as a nonmandatory sub-
ject of bargaining, the Responde
nt may not legally insist to 
impasse. 
The evidence herein shows 
that the Respondent throughout 
the negotiations indeed insisted 
to impasse on its pension pro-
posals, including its proposal 
to make the Inter-Local Fund ﬁvoluntaryﬂ for union members.  During the negotiations the 
Respondent refused to withdraw 
its proposal 6(c), despite the 
Union™s repeated objections that the Inter-Local Fund was an 
internal matter between the Union and its members, governed 
 27 NLRB v. 
Food & Commercial Workers
 Local 1182, 471 U.S. 1098 
(1986). 
28 Chemical Workers v. Pittsburgh Plate Glass, 
supra. 
29 Also see Internal Revenue Code 
Sec. 501(c)(18) which provides a 
tax exemption for certain trusts fu
nded only by contributions of em-
ployees.
 30 Sec. 8(b)(1)(A) of the Act states that it ﬁshall not impair the right 
of a labor organization to prescribe its own rules with respect of the 
acquisition or retention of membership therein.ﬂ  Moreover, in 
Scofield v. NLRB
, 394 U.S. 423 (1969), the Supreme Court upheld a union™s 
right to enforce a rule regarding me
mbership, as long 
as the rule is 
ﬁproperly adopted,ﬂ ﬁreflects a leg
itimate union interest,ﬂ ﬁimpairs no 
policy Congress has imbedded in the labor laws,ﬂ and is ﬁreasonably 
enforced against union members who are free to leave the union and 
excape the rule.ﬂ 394 U.S. at 430, 470. 
 QUALITY HOUSE OF GRAPHICS 509by the Union™s bylaws and procedures and that the Inter-Local 
Fund was none of the Respondent™
s business.  Moreover, the 
Union advised the Respondent that
 it would not bargain with 
the Respondent over changes in its by laws and membership 
requirements as would be required under the Respondent™s 
pension proposals.  It became clear to the parties that the pen-
sion issues (including the Inter-Local Fund) became the ﬁstick-
ing pointﬂ or ﬁlogjamﬂ in the ne
gotiations and wages were not 
the ﬁproblem.ﬂ  The Respondent c
ontinued to insist that contri-
butions to the Inter-Local Pension Fund be made voluntary as 
well as other pension proposals as a condition for reaching 
overall bargaining agreements
.  The Respondent™s proposal 
6(c) regarding the Inter-Local Pe
nsion Fund remained as part of 
the Respondent™s final offer when 
it declared impasse at the last 
negotiation session on March 9, 1998.  The Respondent™s insis-
tence on what amounted in affect to a change in the Union™s 
internal membership requirement
s and rules (that contributions 
to the Inter-Local Pension Fund be made voluntary) found 
herein before to be a nonmanda
tory subject of bargaining and 
on which the Respondent could not 
lawfully insist to impasse, 
constituted a violation of its duty to bargain in good faith within 
the meaning of Secti
on 8(a)(5) of the Act.
31 The Respondent in its brief states that the Inter-Local Pen-
sion Fund contributions of its em
ployees are part of their em-
ployment terms and conditions 
and ﬁhence a well-established 
subject of mandatory bargaining, 
Pittsburgh Plate Glass, 404 U.S. at 180 . . . irrespective of whether the funding of those 
benefits is employer contributions or employee payments in the 
form of a mandated payroll deduction.ﬂ  The Respondent con-
tinues:  Quality™s proposal with respect to the Inter-Local FundŠ

consistent with its concededly lawfull SRDF proposalŠ
took note of this judicially recognized reality.  Because the 
Inter-Local FundŠunlike the SRDFŠdid not entail em-
ployer contributions, Quality presented across the bargain-
ing table a Photo-Industrial proposal accomplishing the 
same end:  employees would 
have an opportunity for the 
ﬁ2% involuntary contributionﬂ to the Inter-Local Fund to 
be voluntary. 
 However, as found by me abov
e, contributions to the Inter-
Local Fund was a nonmandatory s
ubject of bargaining to which 
the Respondent could not insist to
 impasse.  Moreover, the fact that the Respondent™s proposal 6(a) regarding the SRDF also 
contributed to the impasse does 
not preclude a finding that the 
Respondent bargained unlawfully w
ith regard to the Inter-Local 
Fund.  The Board has consistently
 held that ﬁ[w]here an im-
passe has been created even in part by insistence on bargaining 
about a permissive subject, such 
an impasse is not valid under 
the Act.ﬂ
32  Insisting to impasse on a nonmandatory subject is a 
                                                          
                                                                                             
31 Borg-Warner Corp., 
supra
; Betra Mfg. Co., 
supra
; Universal Oil 
Products, 
supra
; Houchens Market of Elizabethtown, Inc
.; supra
; Brick-
layers, supra
; Torrington Industries, 
supra; and Service Employees 
Local l535 (North Bay Regional Center), 
supra
. 32 Retlaw Broadcasting Co., 
324 NLRB 138 (1997), citing Idaho 
Statesman v. NLRB
, 836 F.2d 1396, 1400 (D.C. Cir. 1988) (ﬁnone of 
the terms of the final offer predicated on such an improper impasse can 
per se violation of Section 8(a)(5
) of the Act, regardless of what 
other issues may still have been in dispute at the time of the 
impasse.
33 The Respondent, in support of its position herein also cites 
NLRB v. General Motors Corp
., 373 U.S. 734 (1963).  In that case the Supreme Court stated: 
 Under the second proviso to Section 8(a)(3), the burdens 
of membership upon which employment may be condi-
tioned are expressly limited to the payment of initiation 
fees and monthly dues.  ﬁMem
bershipﬂ as a condition of 
employment is whittled down to its financial core. 
 Moreover, the United States Court of Appeals in 
William v. 
NLRB, 105 F.3d 787, 792 (2d Cir. (1996) (citing 
Communica-tions Workers v. Beck
, 487 U.S. 735 (1988), said, ﬁ[U]nder 

Section 8(a)(3), the ‚membership™ that can be required by a 
union-security clause and from 
which an employee cannot re-
sign includes the obligation to pay diminished dues to support 

union activities that are germaine to collective bargaining, con-
tract administration, and grievance adjustment.ﬂ
34 From the above, the Respondent 
argues that this ﬁfinancial 
coreﬂ does not include the obligation to support nonrepresenta-
tional union activities beyond those germaine to collective bar-
gaining, contract administrati
on, and grievance adjustment.
35  The Respondent maintains that the Inter-Local Pension Fund 
contribution have nothing to do
 with union dues and instead, relate directly to the employer-employee relationship, and that 
its proposal 6(c) concerning the Inter-Local Fund contributions 
was clearly within the ambit of lawful, mandatory bargaining.
36   However, it should be remembered that pursuant to the sec-
ond proviso of Section 8(a)(3) of the Act, under a union-
security clause employees are only obligated to join the Union 
as ﬁfinancial coreﬂ members.  Herein only those voluntarily 
choosing to join the Union as full members were subject to the 
Inter-Local Pension Fund contri
butions.  Clearly, the latter 
relationship applied solely to the Union and its membership.  
Moreover, as found above, the Inter-Local Pension Fund was 
an nonmandatory subject of ba
rgaining and the Respondent™s insistence to impasse over this issue as a requirement to negoti-
ating successor collective-bargaining agreements was unlawful. 
The Respondent also asserts that since its proposal 6(c) only 
referred to the Photo-Industrial employees™ contributions to the 
Inter-Local Pension Fund (2 percent) therefore, ﬁbecause Inter-
Local contributions were not an issue in the Photo-Engravers 
negotiations, there is no factual or
 legal support for a claim that 
impasse was unlawful.ﬂ  I do not agree. 
 be lawfully implementedﬂ); 
Boise Cascade Corp
., 283 NLRB 462 
(1987).  Also see 
Betra Mfg., 
supra
. 33 ﬁ[A] permissive subject of bargaining [does not] become manda-
tory [merely because] it [is] presen
ted together with a mandatory sub-
ject,ﬂ Borden, Inc
., 279 NLRB 396 (1986).
 34 Communications Workers v. Beck
, 487 U.S. at 745. 
35 Communications Workers v. Beck
, supra. 
36 The Respondent cites 
Ford Motor Co. v. NLRB, 441 U.S. at 501, 
and Handleman Co., supra
.  Both cited cases are easily distinguishable 
since the subject in question in 
Ford
 was a plant food provision and in 
Handleman a stock purchase program, benefits conferred by the respec-
tive employers on the employees that was in the employer™s control. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510According to the uncontrovert
ed testimony of Mitchell, 
throughout the negotiations the Respondent insisted that 
all
 its employee contributions to the 
Inter-Local Pension Fund be 
voluntary.  This included employees of both the Photo-
Industrial and Photo-Engraver 
units, without distinguishing between the Photo-Industrial a
nd Photo-Engravers collective-bargaining agreements.  Notwithst
anding that its proposal 6(c) 
related only to the Photo-Indus
trial Inter-Local Pension Fund 
contributions, and I am aware that there were aspects of the two 

bargaining agreements that were
 being negotiated separately, 
still the Respondent™s bargaini
ng position on the Inter-Local 
Pension Fund throughout the ne
gotiations and on March 9, 
1998, when its impasse declaration ended the negotiations for 
good, was that all Inter-Local 
Fund contributions should be made voluntary.  It is clear from the record that this affected 

dramatically the entire negotiations for the two new successor 
agreements.  The Respondent™s
 insistence to impasse on a 
nonmandatory subject of bargai
ning, as found by me above, 
which in effect concerned both agreements, violated Section 
8(a)(5) of the Act. 
The Respondent additionally alle
ges that to the extent the 
Photo-Industrial negotiations reached impasse over the Inter-
Local Pension Fund contributions, it is because the Union 
ﬁknowingly misrepresentedﬂ to 
the Respondent that particpa-
tion in the Inter-Local Fund was a mandatory incident of union 
membership and could not be made voluntary under the Un-
ion™s bylaws.  The Respondent maintains that by failing to 
mention to the Respondent that ﬁfinancial coreﬂ members are 
not required to contribute to th
e Inter-Local Pension Fund the 
issue of the Inter-Local Fund contributions remained an active 
topic of discussion because of 
the Union™s ﬁmisrepresentation 
about the availability of voluntary participation.ﬂ 
However, I do not understand, no
r does the Respondent in its 
brief clarify, how the Union™s failure to disclose the fact at the 
negotiation meetings that ﬁfinancial coreﬂ members were not 
required to contribute to the 
Inter-Local Pension Fund could 
have changed either the Union™s position during the negotiation 

sessions that the Inter-Local F
und was strictly an intraunion 
affair between it and its union members, and the Respondent™s 
insistence that all contributions to this Fund be made voluntary.  
True to its bylaws as indicat
ed to the Respondent, full union 
members were obligated to contribute to the Inter-Local Pen-

sion Fund and despite the exclusion of ﬁfinancial coreﬂ mem-
bers in this respect, it change
d nothing and still required the 
Union to amend its bylaws to comply with the Respondent™s 
bargaining demand as to making voluntary, employee contribu-
tions to the Inter-Local Fund.  Under NLRB v. General Motor 
Corp., supra, the only membership a bargaining agreement can 
require as a condition of employment is a ﬁfinancial coreﬂ 
membership, limited to the payment of periodic dues and initia-
tion fees and employees cannot le
gally be required as a condi-
tion of employment to join the union as full members.  But, 
once employees have chosen to join as full members, the union 
can prescribe its own rules with respect to those members, in-
cluding participation in th
e Inter-Local Pension Fund. 
The Respondent raises other issues
 in its brief all based on its 
assertion that the Inter-Local 
Pension Fund contributions were 
a mandatory subject of bargaining.  For example:  that the Un-
ion™s adoption of bylaw provision
s with respect to mandatory 
bargaining subjects (Inter-Local 
Pension Fund contributions) 
can not operate to strip those topics of their statutorily created 

status as mandatory subjects of bargaining.
37  Moreover, the 
Respondent states that not only do the payments to the Inter-
Local Fund fail to qualify as statutory 
ﬁmembership dues,ﬂ38 but they fail to conform to the mandate of Section 302 of the 
Act because the Inter-Local Fund does not satisfy threshold 
requirements of protective provisi
ons of Section 302(c)(5)(B).  
The Respondent continues that because payments to the Inter-
Local Fund are not to be equated with membership dues, there 
is no legitimacy to an allegation that it was subject to an 8(a)(5) 
obligation to make Inter-Local F
und remittances as it did with 
membership dues or was obligated to bargain with the Union as 
though fund contributions were membership dues.  As to the 
above, whatever the Respondent™s position on this is, the record 
evidence clearly shows that the 
Respondent insisted on its pro-posal to change union member™s 
obligations to the Inter-Local 
Pension Fund, a nonmandatory 
subject over which the Respon-dent was not free to insist.  By 
insisting to impasse on its Inter-
Local Fund proposal, the Responde
nt violated its duty under 
Section 8(a)(5) of the Act to bargain in good faith with the 
Union. The Unilateral Implementation of the Respondent™s  
Final Offer Having found that the Respondent failed and refused to bar-
gain with the Union in good faith when it unlawfully insisted to 
impasse on a nonmandatory subjec
t of bargaining in order to 
reach collective-bargaining agreements, the impasse which 
existed on March 9, 1998, was not a legitimate impasse.  More-over, the Board has consistently 
held that when an employer™s 
bad-faith bargaining or unfair labor practice precludes an 
agreement, the resulting impasse is tainted and invalid.  Thus, 

any unilateral changes that the employer makes are illegal.
39  An impasse even where created in part by insistence on bar-
gaining about a permissive subj
ect, is invalid under the Act, and none of the terms of a final offer predicated on such an 
improper impasse can be 
lawfully implemented.
40 While the record evidence indicates that the parties had made 
some progress in narrowing the 
open issues and that neither side believed that wages would 
be a problem, the Respondent™s 
                                                          
 37 Citing Painters District Council No. 9
, 186 NLRB 964 (1970), 
enfd. sub nom. 
Painters New York District Council No. 9
 v. NLRB, 453 
F.2d 783 (2d Cir. 1971), cert. denied 408 U.S. 930 (1972); 
Musicians 
Local 802,
 164 NLRB 23 (1967), enfd. sub nom. 
Cutler v. NLRB, 395 
F.2d 287 (2d Cir. 1968).  Having found that the Inter-Local Pension 
Fund contributions constitute a nonmandatory subject of bargaining, 

these cases would not be applicable. 
38 The Respondent states that ﬁclearly, pension fund payment ex-
acted from employees do not qualify 
as ‚financial core™ payments nec-
essary for the performance of Local 
1-L™s duties as the exclusive repre-
sentatives of employees in dealing with employers on labor-
management issuesﬂ 
Communications Workers v. Beck, 
supra]. 
39 United Contractors
, 244 NLRB 72 (1979); 
Intermountain Rural 
Electrical Assn., 305 NLRB 783 (1991); and 
Orthodox Jewish Home 
for the Aged, 314 NLRB 1006, 1008 (1994). 
40 Boise Cascade Corp., 283 NLRB 462 (1987); 
Retlaw Broadcast-
ing Co., 
supra. 
 QUALITY HOUSE OF GRAPHICS 511insistence on making contributions to the Inter-Local Pension 
Fund voluntary a nonmandatory subject of bargaining, over the 
Union™s objection, resulted in an 
improper impasse declaration.  
Therefore, when the Respondent
 unilaterally implemented its 
final offer after March 9, 1998, at a time when no valid impasse 
had been reached it violated 
Section 8(a)(5) of the Act. 
The Dues-Checkoff Issue 
Pursuant to the parties checkoff agreements, and with written 
authorizations from employees, 
the Respondent had previously deducted the photo-engravers™ and photo-industrial employees™ 
dues payments from their wages a
nd remitted these payments to 
the Union.  The checkoff agreements do not appear to be ex-
pressly or automatically limited in time to the contract™s dura-
tion, although employees may c
hoose to revoke their checkoff 
authorizations at certain times 
(including after 1 year or after 
contract expiration) by submitting a written revocation to the 
Respondent.  In early March 1998, after the parties™ collective-
bargaining contracts and their 30-day extension period had 
expired, the Respondent ceased deducting and remitting dues 
payments to the Union, although there is no evidence in the 
record that any employees had actually revoked their dues-
checkoff authorizations in writing. 
In accord with Board and court decisions, union security and 
dues checkoff are matters relate
d to ﬁwages, hours, and other 
terms and conditions of employ
mentﬂ within the meaning of 
Section 8(d) of the Act and, therefore, are mandatory subjects 
for collective bargaining.
41  However, in 
Bethlehem Steel Co., supra at 1502, the Board held that, notwithstanding that union 
security and checkoff are issues that normally affect the terms 
and conditions of employment, 
the employer did not violate 
Section 8(a)(5) of the Act when after the expiration of its 
agreement with the union it unilaterally ceased giving effect to 
the union-security and dues-checkoff provisions in the expired 
contract.  This precedent, established in 
Bethlehem Steel Co., has since been affirmed in num
erous Board and United States 
Court of Appeals cases,42 and was implicitly approved in 
United States Supreme Court dicta.  See 
Litton Financial Print-ing v. NLRB, 501 U.S. 190, 199 (1991), wherein the Supreme 
Court stated: 
 The Board has ruled that most mandatory subjects of bar-
gaining are within the 
[NLRB v.] Katz
 prohibition on uni-
lateral changes.  The Board has identified some terms and 

conditions of employment, however, which do not survive 
expiration of an agreement fo
r purposes of this statutory 
policy.  For instance, it is the Board™s view that union se-

curity and dues check-off provisions are excluded from the 
unilateral change doctrine because of statutory provisions 
                                                          
                                                           
41 Bethlehem Steel Co., 136 NLRB 1500 (1962), enfd. in relevant 
part sub nom. 
Shipbuilders v. NLRB
, 320 F.2d 615 (3d Cir. 1963), cert. 
denied 375 U.S. 984 (1964); 
NLRB v. Proof Co.,
 242 F.2d 560 (7th Cir. 
1957); 
NLRB v. Reed & Prince Mfg. Co.
, 205 F.2d 131 (1st Cir. 1953); 
and U. S. Gypsum Co.
, 94 NLRB 112 (1951). 
42 See, e.g., Sullivan Bros. Printers, Inc. v. NLRB
, 99 F.3d 1217 (1st 
Cir. 1996); 
Indiana &
 Michigan Electric Co
., 284 NLRB 53 (1987); 
Southwestern Steel & Supply v. NLRB,
 806 F.2d 1111 (D.C. Cir. 1986); 
Robbins Door & Sash Co.,
 260 NLRB 659 (1982); and 
Ortiz Funeral 
Home Corp., 250 NLRB 730 (1980), enfd. 651 F.2d 136 (2d Cir. 1981). 
which permit these obligations only where specified by the 
express terms of a collective-bargaining agreement.  See 
[Sec. 8(a)(3)] (union security conditioned upon agreement 
of the parties); [Sec. 302(c)(4)] (dues check-off valid only 
until termination date of agreement); 
Indiana & Michigan
, 284 NLRB at 55 (quoting 
Bethlehem Steel, 136 NLRB at 
1502).43   In Bethlehem Steel
, the parties collective-bargaining agree-
ments contained both a union-security clause and a dues-
checkoff provision.  The Board™s 
holding in that case was based 
on an acknowledgment that union-s
ecurity requirements can be 
imposed only under a contract that conforms to the proviso of 

Section 8(a)(3) of the Act.  And although dues-checkoff ar-
rangements are not expressly refere
nced in Section 8(a)(3), the 
Board in Bethlehem Steel found that ﬁ[t]he checkoff provisions 
in Respondent™s contracts with
 the Union implemented the 
union-security provisions,ﬂ and therefore also exist only so-

long as the contracts remained in force as did the union-security 
provisions.44  The agreements in 
Bethlehem Steel contained the 
following dues-checkoff provisions, ﬁ[T]he Company will, 

beginning the month in which this Agreement is signed and so 
long as this Agreement shall remain in effect, deduct from the 
pay of such Employee each mont
h . . . his periodic Union dues 
for that month.ﬂ  Thus, in Bethlehem Steel
 the contractual 
checkoff provisions were explicit
ly limited by the duration of 
the collective-bargaining agreements.
45 The rationale that underlies 
Bethlehem Steel™s holding re-garding dues checkoff is that union-security and dues-checkoff 
arrangements are so interrelated, that to enforce dues checkoff 
in the absence of a contract would constitute a violation of Sec-
tion 8(a)(3) which requires a contract for the enforcement of 
union security, even though Secti
on 8(a)(3) does not explicitly 
mention dues checkoff.
46  Moreover, in 
NLRB v. Penn Cork & 
Closures, Inc., 376 F.2d 52, 54 (2d Cir. 1967), the court noted 
that where a contract contains both a union-security clause and 
a dues-checkoff agreement, it is logical to conclude that an 
employee who authorizes his i
ndividual checkoff arrangement 
does so because of the union-security clause ﬁ[where a contract 

contains both clauses] an employe
e is likely to authorize a dues 
 43 The Board has long held that most terms and conditions of em-
ployment established in a collective-bargaining agreement survive 
expiration of the agreement and ca
nnot be changed by the employer 
without first bargaining to 
impasse with the union.  
NLRB v. Katz
, 369 
U.S. 736 (1962); 
NLRB v. Crompton-Highland Mills, Inc., 337 U.S. 
217 (1949); and 
Hen House Market No. 3, 175 NLRB 596 (1969), enfd. 
428 F.2d 133 (8th Cir. 1970). 
44 Bethlehem Steel Co.
, 136 NLRB at 1502. 
45 Hence, the Board™s reasoning that ﬁthe Union™s right to such 
checkoffs in its favor, like its right 
to the imposition of union security, 
was created by the contracts and became a contractual right which 
continued to exist so long as th
e contracts remained in force.ﬂ  
Bethle-hem Steel, 136 NLRB at 1502.  Since 
Bethlehem Steel, union security 
and dues checkoff have been viewed 
solely as contractual matters, and 
as such have been exempt from
 the unilateral change doctrine. 
46 Bethlehem Steel Co
., 136 NLRB at 1502 (ﬁThe checkoff provi-
sions in Respondents™ contracts w
ith the Union implemented the union-
security provisions.ﬂ). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512checkoff for fear that without it he may forget to make the 
payments and risk dismissal 
for failure to pay union dues.ﬂ 
In substance, the Board has confirmed that union security is 
ﬁinherently and solely
 a contractual matter, and an employer™s 
refusal to enforce a union-security provision without a proper 

contractual basis is ‚in accordance with the mandate of the 
Act.ﬂ  
Indiana & Michigan Electric Co
., 284 NLRB 53, 55 
(1987) (quoting 
Bethlehem Steel, supra).  Consistent with the 
reasoning that union security and dues checkoff are creatures of 

contract, a union™s right to receive remittances pursuant to 
dues-checkoff authorizations is he
ld to be extinguished on expi-
ration of the collective-bargaining agreement creating that 
right.47  Consequently, the Board has declined to find their 
unilateral abandonment after contract expiration to be unlawful
.  Indiana & Michigan, 
supra. The General Counsel states in her brief that: 
 Id. Unfortunately, perhaps because 
Bethlehem
 Steels™
 con-tracts explicitly limited the checkoff provision to the dura-
tion of the contracts, the Board unnecessarily conflated the 
union security provision with the dues checkoff provision, 
when they are actually two separate issues.  Since then, the 
Bethlehem Steel case has been interpreted to stand for the 
broad proposition that employers can unilaterally cease 

dues checkoff after contract expiration without violating 
Section 8(a)(5).  See, e.g., 
Robbins Door & Sash Co., Inc
., 260 NLRB 659 (1982). 
 The General Counsel points out that it is ﬁillogicalﬂ to apply 
this broad proposition in cases
 where a contract™s checkoff 
provision is not limited in time to
 the contract duration, and 
argues that there is no reason to assume that employees who 
authorize dues checkoff from their wages do so solely because 
of the contractual union-security requirements.  Employees 
may very well wish to continue their union membership™s and 
have dues deducted and remitted
 in financial support of the 
union after the contract expired, or also for convenience.
48 The General Counsel also maintains that: 
 An Employer would not violate Section 8(a)(3) of the Act 
by honoring an employees™ voluntary authorization of 
dues deduction.  Where the checkoff mechanism is not ex-
plicitly limited to the duration of the contract, and where 
employees have not in fact revoked their checkoff authori-
zation, the checkoff mechanis
m should be treated like any 
other term and condition of employment (such as wages 
and fringe benefits), which an
 employer may not change 
after contract expiration w
ithout giving the union notice 
and an opportunity to bargain. 
 The General Counsel argues that in view of the above the Re-
spondent in this case violated 
Section 8(a)(5) of the Act by 
unilaterally ceasing its deduction and remittance of employees™ 

dues payments, a mandatory subj
ect of bargaining, without giving the Union notice and an opportunity to bargain.  ﬁTo the 
                                                          
                                                           
47 Bethlehem Steel Co., 
supra; 
Ortiz Funeral Home Corp., supra
; Sullivan Bros. Printers, Inc. v. NLRB, 
supra
; and Southwestern Steel & 
Supply Inc. v. NLRB, 
supra
.  Also see
 Litton Financial Printing v. 
NLRB, 
supra
. 48 See Lowell Corrugated Container Corp
., 177 NLRB 169, 173 
(1969), and cases cited therein, affd. 431 F.2d 1196 (1st Cir. 1970). 
extent that 
Bethlehem Steel
 has been interpreted otherwise, it 
should be overruled.ﬂ 
However, notwithstanding its ruling in the 
Bethlehem Steel
 case, the Board has also held that it does not violate Section 
8(a)(3) of the Act to checkoff dues in the absence or expiration 
of a collective-bargaining agreement.
49  Nor does it violate 
Section 302 of the Act, which re
quires written authorization by 
an employee before dues can be 
deducted, but does not require 
an agreement between the employer and the union.
50 Moreover, the Board and courts 
have indicated that although 
union security and checkoff go hand-in-hand, they are mark-
edly different kinds of obligations that should not necessarily 
be treated as legally inseparable.
51  Unlike union-security 
agreements, for example, checkoff agreements give rise to in-
dependent wage assignment cont
racts between the employees 
and employer that have been he
ld to survive the expiration of 
the collective-bargaining agreement when the parties so in-
tend.52  Additionally, Section 302 requires only that written 
authorization from employees for 
checkoff be revocable at the 
end of a collective-bargaining agreement, implying that, absent 
revocation, they survive, and the legislative history of Section 
302 supports the view that chec
koff authorizations ﬁmay con-
tinue indefinitely until revoked.ﬂ 11 Leg. Hist. 1304, 1311 
(1947).  49 See, e.g., Lowell Corrugated Container Corp
., 177 NLRB at 173 
(employer did not violate Sec. 8(a)(2) and (3) of the Act by continuing 
to honor unrevoked checkoff authori
zations after expiration of the 
collective-bargaining agreement); 
Sun Harbor Caribe, Inc.,
 237 NLRB 
444 (1978).  See also 
Chemical Workers
 Local 143 (Lederle Laborato-
ries), 188 NLRB 705 (1971) (union did not violate Sec. 8(b)(1)(A) of 
the Act when it demanded that dues be checked off during a contractual 
hiatus period pursuant to unre
voked checkoff authorizations). 
50 See Gulf-Wandes Corp
., 236 NLRB 810 (1978).  Also, Sec. 
302(c)(4), requires a ﬁwritten assignm
entﬂ from each employee where 
dues are deducted and remitted to the 
union, ﬁwhich shall not be irrevo-
cable for a period of more than one 
year, or beyond the termination date 
of the applicable collective agreem
ent, whichever occurs sooner.ﬂ  
Thus, Sec. 302(c)(4) references the collective-bargaining agreement 
regarding the period of a checkoff agreement™s irrevocability and does 
not suggest that a collective-bargai
ning agreement is required for a dues 
checkoff arrangement to be valid.  However, see 
Litton Financial Print-
ing v. NLRB, 
501 U.S. 190, 199 (1991) (suggesting that Sec. 302(c)(4) 
does require a collective-bargaining agreement for a dues-checkoff 
arrangement to be valid). 
51 Shen-Mar Food Products
, 221 NLRB 1329 (1976), enfd. as modi-
fied 557 F.2d 396 (4th Cir. 1977); 
NLRB v. Printing Pressmen Local 
527 (Mead Corp
.), 523 F.2d 783 (5th Cir. 1975
);and Electrical Work-
ers Local 2088 (Lockheed 
Space Operations Co.)
, 302 NLRB 322 
(1991) (checkoffs must be evaluate
d differently depending on whether 
they were executed pursuant to a uni
on-security requirement or other-
wise).  However, the Board has on 
occasion stated the rule regarding 
nonsurvival of checkoff requirements broadly, without any references 
to the relationship between a checkoff clause and a union-security 
requirement
.  Sweet-Kleen Laundry & Dry Cleaning, Inc
., 302 NLRB 
No. 121 (1991) (not published in bound decision); 
AMBAC Interna-
tional Limited, 299 NLRB 505, 507 fn. 8 (1990); 
Hassett Maintenance 
Corp., 260 NLRB 1211 (1982). 
52 See, e.g., 
Frito Lay, Inc.,
 243 NLRB 137 (1979); 
Associated Press, 199 NLRB 1110 (1972); 
Electrical Workers Local 2088
 (Lock-heed Space Operations Co.), 
supra, and cases cited therein. 
 QUALITY HOUSE OF GRAPHICS 513As stated above, the Board has reasoned that union-security 
and dues checkoff are creatures of
 contract, and a union™s right 
to receive remittances pursuant to dues-checkoff authorizations 
exist only as long as the contract
 creating that right remains in 
force.53  Consequently, the Board declines to find their unilat-
eral abandonment after contract expiration to be unlawful.
54  I 
am bound to apply established Board precedent, which the 
United States Supreme C
ourt has not reversed.
55  But the Board 
and courts have recognized that
 dues-checkoff arrangements in 
some instances may exist in the absence of a union-security 
clause.
56  Perhaps the inconsistencies between the reasoning in 
Bethlehem Steel 
and Lowell Corrogated may well warrant the 
Board™s reexamining its rulings regarding this issue.  Of course 
any reevaluation of this area of Board precedent cannot disre-
gard the realities surrounding the institutions of union-security 
and dues checkoff.
57  The Board may find that in practice union 
security is the procuring cause of dues checkoff and thus create 

a rebuttable presumption that em
ployees have signed checkoff 
authorizations because of their union security concerns.
58  Moreover, the Board, in its deci
sion, may wish to make clear 
that consideration of the parties intent and compliance with 
Sections 302 and 302(c)(4) as evidenced by the language of the 
written dues-checkoff authorization and the union-security 
provision in the collective-bargaining agreement would deter-
mine whether the presumption has been rebutted as to whether 
or not the checkoff authorization survives the expiration of the 
collective-bargaining agreement.  This may require a more 
well-articulated precedent by the Board in this area. 
From all of the above, I find and conclude that when the Re-
spondent unilaterally ceased the deduction and remittance of 
dues to the Union on behalf of the unit employees (units A and 
B) after expiration of the collective-bargaining agreements and 
the 30-day extension thereon, w
ithout notice to the Union and 
without affording the Union an opportunity to bargain with it 

concerning the cessation of dues checkoff, the Respondent did 
not violate Section 8(a)(1) and (5) of the Act.
59                                                           
                                                                                             
53 Bethlehem Steel Co., 
supra
; Ortiz Funeral Home Corp., 
supra
; Sullivan Bros. Printers, Inc. v. NLRB, 
99 F.3d 1217, 1232 (1st Cir. 
1996) (quoting 
Litton Business Systems, Inc. v. NLRB
, 501 U.S. 190 
(1991)). 
54 Indiana & Michigan
, 284 NLRB at 59. 
55 Riser Food, Inc
., 309 NLRB 635 (1992); 
Roofing, Metal & Heat-
ing Associates, Inc
., 304 NLRB 155 (1991); 
Waco, Inc
., 273 NLRB 
746, 749 fn. 14 (1984); 
Lenz Co
., 153 NLRB 1399 (1965); and 
Iowa 
Beef Packers, 144 NLRB 615 (1963). 
56 Lowell Corrugated Container Corp.,
 supra; 
Sun Harbor Caribe, 
Inc
., supra
; and Penn Cork & Closures, Inc
., supra
. 57 The Board has held in 
Sun Harbor Caribe, Inc., 
supra; and 
Lowell 
Corrugated Container Corp., 
supra, that an employer who has a valid 
dues-checkoff agreement from an employee, does not commit a viola-
tion of Sec. 8(a)(2) or 8(a)(3) of the Act when the employer continues 
to remit payment to 
a union after the expi
ration of a collective-bargaining agreement.  These holding
s suggest a conceptual connection between union security and dues checkof
f that is much weaker than the 
connection that Bethlehem Steel and its progeny propose. 
58 See, e.g., 
Penn Cork & Closures, Inc
., 376 F.2d. at 56. 
59 Bethlehem Steel Co
., supra; 
Indiana & Michigan Electric Co., 
su-pra
; Robbins Door & Sash Co
., supra
; Ortiz Funeral Home Corp., The Respondent contends that there are no valid dues-
checkoff authorizations comply
ing with Section 302(c)(4) of 
the Act.  Section 302 of the Ac
t expressly ﬁmakes it unlawful 
for any employer to pay mone
y to a union representing em-
ployees employed in an industry affecting commerce except 
where deductions are made from wages in payment of union 
membership dues pursuant to express authorizations by the 
particular employees.ﬂ  To 
be excepted from the Section 302 proscription, it is necessary that the employer™s deduction of 

membership dues occur ﬁunder circumstances where the em-
ployee has signed an authorization form of the kind speci-
fied.ﬂ60  Moreover, if the payment does not meet the require-
ments of Section 302(c)(4) of the Act, payments in lieu of an 

employee™s checkoff authorizatio
n of union dues are illegal.
61 Even a longstanding practice of
 deducting dues and paying 
them over to a union cannot override the explicit statutory pro-
scription against employer payments of dues in the absence of 
written checkoff authorizations.
62  The Respondent states that the Union does not possess checkoff authorization cards which 
would validate its claim that th
e Respondent should be deduct-
ing dues from the pay of employees and remitting payments to 
the Union.  The Respondent™s employees had signed checkoff 
authorizations for Local 1-P, which was then merged into Local 
1-L, the Union herein, as of October 1, 1997.  The Respondent 
asserts that there is evidence in the record that employees were 
unhappy with the Union, therefore ﬁthere is no basis for con-
cluding that Quality employees 
authorizing dues checkoff for Local 1-P similarly supported Loca
l 1-L.  A presumption that 
Quality employees supported the 
new union in the same meas-
ure they supported the former union is not warranted by the 
record evidence.ﬂ  I do not agree.  First, the evidence is insuffi-
cient to conclude that employ
ees, although unhappy with as-
pects of the pension funds, necessarily failed to support Local 
1-L as they had 1-P, regardi
ng dues-checkoff authorizations.  
Barclay™s description of what 
occurred at the union meeting 
after the Respondent had declar
ed impasse, and the large mem-
bership attendance at this m
eeting would dispel the Respon-dent™s contention in this regard.  Next, the Respondent contin-
ued employee dues checkoff and remitted the amounts to Local 
1-L from October 1997 through February 1998, presumably on 
the basis of the employee™s writ
ten authorizations obtained by 
Local 1-L.  Moreover, in its br
ief the Respondent states ﬁQual-
ity makes its argument regarding the validity of checkoff au-
thorizations on the premise that
 Local 1-L obtained authoriza-
tions valid during a Collective-Bargaining Agreement term.ﬂ 
The statutory mandate of Section 302(c)(4) can be satisfied 
only if there are valid, extant checkoff authorizations directing 
dues deductions and employer remittances in favor of Local 1-L.  
Without valid checkoff authoriz
ations, the Respondent™s remit-
 supra; 
Sullivan Bros. Printing, Inc. v. NLRB, 
supra
; Southwestern Steel & Supply v. NLRB, 
supra
. 60 Schwartz v. Musicians Local 802
, 340 F.2d 228, 233, 234 (2d Cir. 
1964). 
61 Longshoremen v. Seatrain Lines, Inc.,
 326 F.2d 916, 920 (2d Cir. 
1964). 
62 Jackson Purchase Rural Electric Cooperative Assn. v. Electrical 
Workers Local 816,
 646 F.2d 264, 267 (6th Cir. 1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514tances to the Union would be ille
gal, see Section 302(c)(4).  The 
checkoff authorization in the present case states in part:   
 I further agree and direct that this authorization shall be 
automatically renewed for successive periods of one (1) 
year or for the period of each succeeding applicable collec-
tive bargaining agreement, whichever is shorter, and shall 
be irrevocable during each such renewal period. 
 The Respondent asserts that necessarily, without an effective 
collective-bargaining agreement between it and the Union, the 
checkoff authorizations of its employees could not have ﬁre-
newedﬂ; they expired with the last collective-bargaining agree-
ment, and they were no longer valid. 
It appears to me that the language of the checkoff authoriza-
tion in this case is sufficiently ambiguous to be construed in favor 
of either party.  The authorization form states that, ﬁThis authori-
zation shall remain in effect unl
ess and until revoked by me as 
hereinafter provided,ﬂ and explaining that an employee can 
achieve revocation by notifying the Respondent and the Union 
ﬁnot more than twenty days and no
t less than ten days prior to the 
expiration of each renewal period of one year or prior to the ter-

mination of each applicable collective-bargaining agreement, 
whichever occurs sooner.ﬂ  This language however would appear 
to support the General Counsel™s case that the only way these 
authorizations can be revoked is by the employee™s written notice 

during the prescribed period.  On the other hand, the checkoff 
card also states, ﬁI further agree and direct that this authorization 
shall be automatically renewed fo
r successive periods of one (1) 
year or for the period of each succeeding applicable collective-
bargaining agreement, whichever is shorter.ﬂ  This language 
seems to imply that an employee™s authorization could also be 
revoked in the event that no other collective-bargaining agree-
ment is signed. 
In Lowell Corrugated Container Corp.,
 supra, the Board found 
that, by the language of the checkoff authorizations, they re-
mained in effect even after the contract expired.  In 
Lowell
, the 
cards were automatically renewed on the expiration of a con-
tractŠthe reference there to the 1-year period, etc. was only in 
regard to the next period of 
irrevocability and did not limit the 
duration of the employee™s authorization.  But in the instant case, 
the construction is such that both the duration of the employee™s 
authorization and the period of irrevocability are limited to a 
period of 1 year or for the pe
riod of each succeeding applicable 
collective-bargaining agreement.
63 However, the General Counsel is
 still correct in pointing out 
that there is nothing in the authorization cards in this case that 
explicitly states that the authorizations can be revoked by any 
means other than written notificati
on.  Of course, if the holding 
                                                          
                                                           
63 Contrast the more lucid language of the respective authorization 
cards in Lowell, 
with the analogous language of the authorization cards 
in the case at bar, which provides: 
[An employee™s authorization] shall be automatically renewed and 
shall be irrevocable for successive periods of one (1) year each, or for 
the period of each succeeding applicable collective-bargaining agree-
ment between the employer and the [union], whichever shall be 
shorter
.  [Lowell Corrugated Container Corp.,
 177 NLRB at 
172.] 
of Bethlehem Steel
 is followed, the question of the renewal of the 
authorization cards would become irrelevant.  
The Respondent also contends
 that the ﬁGeneral Counsel 
Impermissibly is Selectively Prosecuting Quality.ﬂ  It maintains 
that the General Counsel ﬁtargetsﬂ only those employers who 
discontinue dues checkoff upon contract expiration and who are 
charged in the complaints with other unfair labor practices and 
leaving alone all other employers who also discontinue dues 
checkoff but are not alleged to have committed anything else in 
the complaint.  The Respondent states that it has been ﬁselec-
tively treated . . . ‚based on impe
rmissible considerations,™ in-
cluding an intent to inhibit or punish the exercise of legal rights 
and the ‚malicious or bad faith intent to injure.™ﬂ 
In Le Clair v. Saunders
, 627 F.2d 606, 609Œ610 (2d Cir. 
1980), cert. denied 450 U.S. 959 (1981), the court stated: 
 Although not precisely on point, cases involving the 
criminal defense of selective prosecution provide a useful 
analogy.  In 
United States v. Berrios
, 501 F.2d 1207 (2d Cir. 
1974), the court held: 
To support a defense of selective or discriminatory 
prosecution, a defendant bears the heavy burden of estab-

lishing, at least prima facie, (1) that, while others similarly 
situated have not generally b
een proceeded against because 

of conduct of the type forming the basis of the charge 
against him, he has been singled out for prosecution, and (2) 
that the government™s discriminatory selection of him for 
prosecution has been invidious or in bad faith, i.e., based 
upon such impermissible considerations as race, religion, or 
the desire to prevent his exercise of constitutional rights.  
These two essential elements are sometimes referred to as 
ﬁintentional and purposeful discrimination.ﬂ  [Citations 
omitted.] 
 Even assuming that the Respondent has sustained its ﬁheavy 
burdenﬂ of establishing at least prima facie, that while others 
ﬁsimilarly situatedﬂ have not generally been proceeded against 
because of conduct of the type forming the basis of the charge 
against the Respondent (i.e., where the employer unilaterally 
ceased deducting dues and remittance after collective-bargaining 
contract expiration, even where the checkoff authorization may 
not be limited in duration to the contract) the Respondent was 
singled out for prosecution,
64 the Respondent has failed to show 
that the General Counsel has ﬁdiscriminatorilyﬂ selected the Re-
spondent for ﬁprosecutionﬂ invidiously or in bad faith or with the 
ﬁintent to inhibit or punish the exercise of legal rights and the 
‚malicious or bad faith intent to injure,™ﬂ
65 I therefore reject the 
Respondent™s defense in this regard and find it without merit. 
 64 See R. Exh. 14 (Operation™s Memorandum VII. 
Bethlehem Steel
).  
Aside from this however, the Respondent offered no other evidence, 
such as other case instances, wher
e employers were not proceeded 
against under similar circumstances.  This could also be considered 
legitimate strategy by the General Counsel in seeking a review of the 
whole Bethlehem Steel
 issue. 65 Le Clair v. Saunders, 
supra; 
U.S. v. Berrios, 
supra; Moss v. Hornig, 314 F.2d 89 (2d Cir. 1963).  See 
Pace Industries, 
320 NLRB 
661, 666 (1996). 
 QUALITY HOUSE OF GRAPHICS 515The Respondent™s May 8, 1998 Proposal 
By letter dated May 8, 1998, to
 the Union, the Respondent 
modified its bargaining position 
to propose the elimination of 
the union-security and dues-checkoff provisions in the succes-
sor collective-bargaining agreements and to resume negotia-
tions.  The evidence shows th
at throughout the negotiations 
from January to March 1998, the 
parties never discussed these 
issues nor had the Respondent ma
de any proposal to change the 
union security and dues-checkoff provisions of the agreements. 
The Respondent asserts that its May 8 proposal to delete the 
union-security and dues-checkoff provisions of the contracts 
was made in good faith and was la
wful and designed to address 
the Union™s concerns regarding its Inter-Local Fund contribu-
tions proposals and allegations of meddling in union affairs, 
and to ﬁbreak the existing impasse and return the parties to the 
bargaining table.ﬂ  The Respondent 
also admits that it was addi-
tionally concerned that ﬁthe 
Regional Office and Local 1-L 

would pursue Section 10(j) relief and an unfair labor practice 
complaint because of their characterization of Quality™s posi-

tion concerning the 2 percent In
ter-Local Fund contribution as 
meddling with internal union a
ffairs,ﬂ and this was another 
purpose of its May 8 proposal, in
 effect, to make union mem-bership voluntary as an ﬁimpasse breaking proposal.ﬂ 
However, the Respondent™s pr
oposal to eliminate the union-security and dues-checkoff pr
ovisions on May 8, 1998, came 
only after the Respondent lear
ned in May 1998 of Region 29™s 
intention to issue a complaint in Case 29ŒCAŒ21820 and 2 

months after the parties™ negotiations had broken off.  The tim-
ing of this proposal, its drastic, unprecedented nature and the 
fact that the Respondent had not raised this issue previously in 
bargaining, indicate the Respondent™s failure to bargain in good 
faith with the Union.  This is
 strongly suggestive that the Re-
spondent bargained in bad faith with the Union by making such 

a regressive proposal in its May 8, 1998 letter to the Union 
calling for the elimination of the dues-checkoff clauses and 
union-security clauses of the agreements, to retaliate against the 

Union for having pursued the charges which resulted in the 
complaint in this case. 
Moreover, the Respondent™s asser
tions as to the purposes of its modification of its bargaining position, namely to address 
the Union™s concerns that ﬁQuality intends bargaining about 
nonmandatory subjects,ﬂ meddling in internal union affairs 
regarding the Inter-Local Pens
ion Fund, and to address the ﬁRegional Office™s apparent ac
ceptance of Local 1-L™s legal position,ﬂ appears pretextual unde
r the circumstances of this 
case.  Perhaps, if the Respondent truly wanted to address the 
Union™s concern about its insistence to impasse on a nonman-
datory topic considered meddling in union affairs, it could have 
withdrawn its proposal to change the Union™s bylaws requiring 
members to participate in the Inter-Local Fund.  Not only does 
the Respondent™s May 8 proposal do nothing to address the 
Union™s concerns, but, to the contrary, it confirms the Respon-
dent™s continued insistence on bargaining over the Union™s 
internal affairs.  (In its May 8 letter, the Respondent continues 
to object to the Inter-Local contributions as a ﬁmandatory prod-
uct of union membership.ﬂ) 
However, the mere fact that the Respondent™s May 8 pro-
posal was unacceptable to the Un
ion does not necessarily make 
it unlawful.  Similarly, the fact
 that a proposal is ﬁregressiveﬂ 
does not necessarily establish that it is made in bad faith.
66  Section 8(a)(5) of the Act establishes a duty between an em-
ployer and its employees™ bargaining representative to enter 
into discussion with an open and fair mind and a sincere pur-
pose to find a basis of agreement.67  Section 8(d) of the Act requires the parties to ﬁmeet at reasonable times and confer in 
good faith with respect to wage
s, hours and other terms and conditions of employment, or the negotiation of an agreement.ﬂ  
This obligation, of course, does not compel either party to agree 
to a proposal or to make a concession.
68  In determining 
whether an employer has engaged in surface or bad-faith bar-

gaining, the Board examines the totality of the employer™s con-
duct, both away from and at the 
bargaining table, including the 
substance of the proposals on which the party has insisted, for 
evidence of its real desire to reach agreement.
69 In Reichhold Chemicals, Inc
., 288 NLRB 69 (1988) (
Reich-hold II), affd. in pertinent part sub nom. 
Teamsters Local 515 v. NLRB, 906 F.2d 719 (D.C. Cir. 1990), the Board reiterated 
some of the factors that it will
 consider in determining whether 
bad-faith bargaining had occurred.  These include among oth-
ers:  unreasonable bargaining dema
nds that are consistently and 
predictably unpalatable 
to the other party; unilateral changes in 
mandatory subjects of bargaining
; and insistence to impasse on 
nonmandatory subjects of bargai
ning, all of which are present 
in the instant case evidencing the Respondent™s design to frus-
trate a bargaining agreement.  
Moreover, the Board has held 
that the interjection of new prop
osals after months of bargain-
ing can be evidence of bad-faith bargaining.
70  The Board has 
also held that the assertion of a proposal disingenuously is an 
indicia of bad-faith bargaining.
71 From all of the above, and the timing of the Respondent™s pro-
posal, its regressive nature, without justification, the Respon-
dent™s seemingly pretextual explanation of the purpose therefore, 
and the Respondent™s apparent disingenuous assertion of this 
proposal to the Union, I find and conclude that the Respondent™s 
May 8, 1998 proposal was not made
 as part of any good-faith 
effort to reach an agreement, but instead, constituted bargaining 
in bad faith with the Union de
signed to frustrate a collective-
bargaining agreement, in violation of Section 8(a)(5) of the Act.
72                                                           
 66 I. Bahcall Industries
, 287 NLRB 1257 (1988), review denied sub 
nom
. Teamsters Local 75 v. NLRB
, 866 F.2d 1537 (D.C. Cir. 1989); 
Challenge-Cook Bros
., 288 NLRB 387 (1988). 
67 Houston County Electric Cooperative
, 285 NLRB 1213 (1987), 
citing Herman Sausage Co.
, 275 F.2d 229, 231 (5th Cir. 1960). 
68 Houston County Electric Cooperative, 
supra.  Also see 
NLRB v. American National Insurance Co.
, 343 U.S. 395 (1952). 
69 Overnite Transportation Co.,
 296 NLRB 669 (1989), enfd. 938 
F.2d 815 (7th Cir.1991); 
United Technologies Corp
., 296 NLRB 571 
(1989); 
Atlantic Hilton & Towers
, 271 NLRB 1600 (1984). 
70 Southside Electric Cooperative, Inc
., 243 NLRB 390 (1979). 
71 Cook Bros. Enterprises, 288 NLRB 387 (1988).  Also see 
Bryant 
& Stratton Business Institute
, 321 NLRB 1007, 1043 (1996). 
72 The Union, in its brief, argues that 
it was stipulated at the trial that 
throughout the negotiations the partie
s never discussed either the union-
security or dues-checkoff provisions and that this presupposes that the 
ﬁparties were going to leave the union-security and dues-checkoff pro-
visions in place.ﬂ  While the Board 
recognizes that on occasion parties 
may lawfully engage in regressive ba
rgaining, it is also recognized that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516The Respondent asserts in its br
ief that despite its ﬁimpasse 
breaking proposalﬂ the Union failed 
to respond to its May 8 letter 
in any way or offer any counterproposal or to request a resump-
tion of contract negotiations.  It is well established that it is in-
cumbent on a union, which has notice of an employer™s proposed 
change in terms and conditions of
 employment, to timely request 
bargaining in order to preserve its right to bargain on that sub-
ject.73  The union cannot be content with merely protesting the 
action or filing an unfair labor 
practice charge over the matter.
74  The Respondent states that this is exactly what the Union did in 
this case, ﬁpurposefully renouncing bargaining and contenting 
itself with the filing of an unfair labor practice charge over the 
matter . . . and it does not provide sufficient basis to sustain the 
unfair labor practices alleged against Quality.ﬂ 
However, because of all of the circumstances in this case from 
which a finding of bad-faith bargaining was made by me, it 
would appear that any resumption of bargaining by the Union 
with the Respondent would be 
futile based on the Respondent™s 
regressive and retaliatory proposal in its May 8 letter, which did 
nothing to alleviate its unlawful bargaining to impasse on a non-
mandatory subject of bargaining and its bad-faith bargaining.  
Therefore, I also reject the Respondent™s defense in this regard.
75 IV. THE EFFECTS OF THE UN
FAIR LABOR PRACTICES  
UPON COMMERCE
 The activities of the Respondent set forth in section III, above, 
found to constitute unfair labor practices occurring in connection 
with the operations of the Respondent described in section I, 
above, have a close, intimate, and substantial relationship to 
trade, traffic, and commerce among the several States and tend to 
                                                                                            
                                                           
a party which withdraws proposals that have already been agreed to 
may be evidence of bad-faith bargaining.  
Golden Eagle Spotting Co. v. 
NLRB, 93 F.3d 469 (8th Cir. 1996), citing 
Mead Corp. v. NLRB
, 697 
F.2d 1013, 1022 (11th Cir. 1983); 
Rockingham Machine Lunex Co. v. 

NLRB, 665 F.2d 303, 305 (8th Cir. 1981), cert. denied 457 U.S. 1107 
(1982) (violation where employer re
scinded or modified provisions 
previously agreed to); 
Hartford Fire Insu
rance Co. v. NLRB
, 456 F.2d 
201, 202Œ203 (8th Cir. 1972) (retreat from previously agreed-upon 

subjects evidence of failure to bargain in good faith).  The Union fur-
ther states that, ﬁIn the case at bar, the employer was seeking to change 
the fundamental relationship between 
itself and the union.ﬂ  I assume 
that the Union means by this that the Respondent sought to continue to 
meddle in union internal affairs by 
this proposal.  The Union continues 
that ﬁ[w]hile an employer is not obl
igated to agree to a union-security 
or checkoff provision, it has been
 recognized that employer opposition 
to such a clause is a strong indici
a of surface bargaining.  ‚A philoso-
phical opposition to [a dues] checkoff, a union-security device, may 
constitute evidence of bad faith ba
rgaining.ﬂ™  (Cases omitted.)  How-
ever, since union security and checkoff was never discussed at any of 

the negotiation sessions at least as to the Union™s point, there is insuffi-
cient evidence from which to infer that the Respondent opposed such 
clauses in the successor agreements 
especially in view of its May 8 
letter, as evidencing, in this 
connection, bad-faith bargaining. 
73 Citizen™s National Bank of Willmar
, 245 NLRB 389 (1979) (citing 
City Hospital of East Liverpool,
 234 NLRB 58 (1978); 
Clarkwood Corp., 233 NLRB 1172 (1977), 
Glove-Union, Inc., 222 NLRB 1081 
(1976); 
Medicenter, Mid-South Hospital
, 221 NLRB 670 (1975); 
American Buslines, Inc.,
 164 NLRB 1055 (1967). 
74 American Buslines, Inc., 
supra at 1055Œ1056. 
75 Contrast Paramount Liquor Co.
, 307 NLRB 676 (1992). 
lead to labor disputes burdenin
g and obstructing commerce and 
the free flow thereof. THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirm
ative action designed to effectu-
ate the policies of the Act. Having found that the Respondent has unlawfully bargained to 
impasse on a nonmandatory subject of bargaining, as a condition 

precedent to reaching final agreement on successor collective-
bargaining agreements, it will be recommended that the Respon-
dent be directed to bargain with the Union, on request, in good 
faith without insisting to impasse on the nonmandatory subject of 
the Inter-Local Pension Fund, and without making regressive or 
retaliatory proposals in bad-faith bargaining. 
Having found that the Respondent unlawfully, unilaterally im-
plemented the terms and conditions 
of its last proposals for new 
successor collective-bargaining agreements, I shall recommend 

that the Respondent be ordered, at the Union™s request, to rescind 
the implemented terms and conditions of employment of its last 
proposals and reinstate the terms and conditions of employment 
which existed prior thereto and ma
intain in effect the terms and 
conditions of employment in the now-expired collective-
bargaining agreements unless the Respondent and the Union 
bargain to agreement or good-faith impasse, and in the event an 
understanding is reached embody such understanding in a signed 
agreement.
76  Further, the Respondent should be ordered to make 
whole unit employees for any loss of earnings or other benefits 

suffered as a result of the Respondent™s unlawful actions in ac-
cordance with the Board™s decision in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with 
interest computed as in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987).
77 In addition where applicable, the Respondent shall make its 
employees whole for any losses resulting from the Respondent™s 

failure to make contractual welfare and pension fund payments in 
the manner prescribed in 
Kraft Plumbing & Heating
, 252 NLRB 
891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981).  In-
terest on any moneys due shall be computed in the manner pre-
scribed in 
New Horizons for the Retarded, 
supra.  The method of 
determining any additional amounts due to benefit funds shall be 
made as specified in 
Merryweather Optical Co.
, 240 NLRB 1213 
(1979). 
Because of the nature of the un
fair labor practices found, and 
in order to make effective the interdependent guarantees of Sec-

tion 7 of the Act, I shall recommend that the Respondent be or-
dered to refrain from in any like or related manner abridging any 

of the rights guaranteed employees by Section 7 of the Act.  The 
Respondent should also be required to post the customary notice. 
CONCLUSIONS OF LAW 
1. The Respondent, Quality House 
of Graphics, Inc., is and has 
been at all times material an employer engaged in commerce 

within the meaning of Section 2(2), (6), and (7) of the Act. 
 76 See Winn-Dixie Stores, Inc
., 243 NLRB 972 (1979). 
77 See also Florida Steel Corp
., 231 NLRB 651 (1977); and 
Isis Plumbing
 & Heating
 Co., 138 NLRB 716 (1962). 
 QUALITY HOUSE OF GRAPHICS 5172. Local One-L, Graphic Commun
ications International Union 
is a labor organization within the meaning of Section 2(5) of the 
Act. 
3. The following employees of the Respondent constitute units 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
 Unit A:  The unit of Employees set forth in Article 3 
Section 1 of the Photo-Engravers unit collective bargaining 

Agreement [described more particularly herein.] 
Unit B:  The unit of Employees set forth in Article 4 
Section 4.1 in the Photo-Industrial unit collective bargaining 
Agreement [described more particularly herein.] 
 4. At all material times, the Union, by virtue of Section 9(a) of 
the Act has been the exclusive representative of the Respondent™s 

employees in units A and B, for the purposes of collective bar-
gaining with respect to rates of pay, wages, hours of employment, 
and other terms and conditions of employment. 
5. By insisting to impasse over 
contributions to the Inter-Local 
Pension Fund, a nonmandatory subject of bargaining, over the 
Union™s objection and as a condition of reaching agreement on 
successor collective-bargaining contracts, the Respondent vio-
lated Section 8(a)(1) and (5) of the Act. 
6. By unilaterally implementin
g the terms and conditions of 
employment of its final offer without having reached a lawful 
impasse, the Respondent has been failing and refusing to bargain 
collectively and in good faith with the exclusive collective-
bargaining representative of the Respondent™s employees in the 
above appropriate units in violation of Section 8(a)(1) and (5) of 
the Act. 7. By making a retaliatory and 
regressive bargaining proposal, 
the Respondent violated Section 8(a)(1) and (5) of the Act. 
8. By unilaterally ceasing the deduction and remittance of dues 
to the Union after the expiration of its collective-bargaining 
agreements with the Union, the Respondent did not violate Sec-
tion 8(a)(1) and (5) of the Act. 
9. The aforesaid unfair labor practices affect commerce within 
the meaning of Section 2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the en-
tire, I issue the following recommended78 ORDER 
The Respondent, Quality House of
 Graphics, Inc., its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Insisting to impasse unlawfully regarding contributions to 
the Inter-Local Pension Fund, a nonmandatory subject of bar-

gaining, over the Union™s objection, and as a condition to reach-
ing agreement on successor collective-bargaining agreements. 
(b) Unilaterally implementing the terms and conditions of em-
ployment of its final offer without having reached a lawful im-
passe and without giving the Union the opportunity to bargain 
thereon.                                                           
                                                           
78 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(c) Making retaliatory and regressive proposals. 
(d) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed by 
Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) On request, bargain with the Union as the exclusive repre-
sentative of the Respondent™s employees in the Photo-Engraver 
and Photo-Industrial units without insisting to impasse unlaw-
fully over contributions to the Inter-Local Pension Fund, a non-
mandatory subject of bargaining, over the Union™s objections, 
and as a condition for reaching agreement on successor collec-
tive-bargaining agreements, and, if understandings are reached, 
embody such understandings in signed contracts. 
(b) On the Union™s request, rescind and revoke any and all uni-
lateral changes the Respondent ha
s made in the terms and condi-
tions of employment instituted under its final offer, and in the 

event of such rescission and revocation, make employees whole 
for any loss of earnings and benefits they may have suffered as a 
result of such changes as set forth in the ﬁRemedyﬂ section of this 
decision, with interest, less interim earnings. 
(c) Rescind its retaliatory and re
gressive proposal included in 
its letter of May 8, 1998. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its facil-
ity in Long Island City, New York
, copies of the attached notice 
marked ﬁAppendix.ﬂ
79  Copies of the notice, on forms provided 
by the Regional Director for Region 29, after being signed by the 
Respondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in conspicu-
ous places including all places where notices to employees are 
customarily posted.  Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of busi-
ness or closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a copy of 
the notice to all current employees and former employees em-
ployed by the Respondent at any time since March 11, 1998. 
(f) Within 21 days after the service by the Region, file with the 
Regional Director for Region 29 a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
 79 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
